               Case 3:20-bk-30913-SHB                      Doc 1 Filed 03/24/20 Entered 03/24/20 11:33:36                                       Desc
                                                           Main Document    Page 1 of 74

Fill in this information to identify your case:

United States Bankruptcy Court for the:

EASTERN DISTRICT OF TENNESSEE

Case number (if known)                                                        Chapter you are filing under:
                                                                                 Chapter 7
                                                                                 Chapter 11
                                                                                 Chapter 12
                                                                                 Chapter 13                                        Check if this is an
                                                                                                                                   amended filing




Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                  02/20
The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint
case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,” the answer
would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish
between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in
all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If
more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer
every question.


Part 1:   Identify Yourself

                                   About Debtor 1:                                                  About Debtor 2 (Spouse Only in a Joint Case):

1.   Your full name

     Write the name that is on     Travis                                                           Tracy
     your government-issued        First name                                                       First name
     picture identification (for
     example, your driver's        Bryan                                                            Sloan
     license or passport).         Middle name                                                      Middle name
     Bring your picture
     identification to your
                                   Hollifield                                                       Hollifield
     meeting with the trustee.     Last name and Suffix (Sr., Jr., II, III)                         Last name and Suffix (Sr., Jr., II, III)




2.   All other names you have
     used in the last 8 years                                                                       Tracy Renee' Hollifield
     Include your married or
     maiden names.



3.   Only the last 4 digits of
     your Social Security
     number or federal             xxx-xx-6330                                                      xxx-xx-2406
     Individual Taxpayer
     Identification number
     (ITIN)




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 1
              Case 3:20-bk-30913-SHB                    Doc 1 Filed 03/24/20 Entered 03/24/20 11:33:36                                     Desc
                                                        Main Document    Page 2 of 74
Debtor 1   Travis Bryan Hollifield
Debtor 2   Tracy Sloan Hollifield                                                                    Case number (if known)




                                 About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):

4.   Any business names and
     Employer Identification
     Numbers (EIN) you have         I have not used any business name or EINs.                    I have not used any business name or EINs.
     used in the last 8 years

     Include trade names and     Business name(s)                                              Business name(s)
     doing business as names

                                 EIN                                                           EIN




5.   Where you live                                                                            If Debtor 2 lives at a different address:

                                 222 Spring Water Lane
                                 Knoxville, TN 37934
                                 Number, Street, City, State & ZIP Code                        Number, Street, City, State & ZIP Code

                                 Knox
                                 County                                                        County

                                 If your mailing address is different from the one             If Debtor 2's mailing address is different from yours, fill it
                                 above, fill it in here. Note that the court will send any     in here. Note that the court will send any notices to this
                                 notices to you at this mailing address.                       mailing address.



                                 Number, P.O. Box, Street, City, State & ZIP Code              Number, P.O. Box, Street, City, State & ZIP Code




6.   Why you are choosing        Check one:                                                    Check one:
     this district to file for
     bankruptcy                         Over the last 180 days before filing this petition,           Over the last 180 days before filing this petition, I
                                        I have lived in this district longer than in any              have lived in this district longer than in any other
                                        other district.                                               district.

                                        I have another reason.                                        I have another reason.
                                        Explain. (See 28 U.S.C. § 1408.)                              Explain. (See 28 U.S.C. § 1408.)




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 2
              Case 3:20-bk-30913-SHB                      Doc 1 Filed 03/24/20 Entered 03/24/20 11:33:36                                       Desc
                                                          Main Document    Page 3 of 74
Debtor 1    Travis Bryan Hollifield
Debtor 2    Tracy Sloan Hollifield                                                                        Case number (if known)



Part 2:    Tell the Court About Your Bankruptcy Case

7.   The chapter of the      Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy
     Bankruptcy Code you are (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
     choosing to file under
                                 Chapter 7
                                      Chapter 11
                                      Chapter 12
                                      Chapter 13



8.   How you will pay the fee            I will pay the entire fee when I file my petition. Please check with the clerk’s office in your local court for more details
                                         about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier’s check, or money
                                         order. If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with
                                         a pre-printed address.
                                         I need to pay the fee in installments. If you choose this option, sign and attach the Application for Individuals to Pay
                                         The Filing Fee in Installments (Official Form 103A).
                                         I request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may,
                                         but is not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line that
                                         applies to your family size and you are unable to pay the fee in installments). If you choose this option, you must fill out
                                         the Application to Have the Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.



9.   Have you filed for             No.
     bankruptcy within the
     last 8 years?                  Yes.

                                                                                                                                         3:19-bk-33694-SHB
                                              District    Eastern District of TN        When     11/15/19               Case number      (Ch 13)
                                              District                                  When                            Case number
                                              District                                  When                            Case number



10. Are any bankruptcy              No
    cases pending or being
    filed by a spouse who is        Yes.
    not filing this case with
    you, or by a business
    partner, or by an
    affiliate?
                                              Debtor                                                                   Relationship to you
                                              District                                  When                           Case number, if known
                                              Debtor                                                                   Relationship to you
                                              District                                  When                           Case number, if known



11. Do you rent your                No.        Go to line 12.
    residence?
                                    Yes.       Has your landlord obtained an eviction judgment against you?
                                                         No. Go to line 12.
                                                         Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as part of
                                                         this bankruptcy petition.




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                    page 3
              Case 3:20-bk-30913-SHB                     Doc 1 Filed 03/24/20 Entered 03/24/20 11:33:36                                     Desc
                                                         Main Document    Page 4 of 74
Debtor 1    Travis Bryan Hollifield
Debtor 2    Tracy Sloan Hollifield                                                                         Case number (if known)



Part 3:    Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor
    of any full- or part-time         No.       Go to Part 4.
    business?
                                      Yes.      Name and location of business
     A sole proprietorship is a
     business you operate as                    Name of business, if any
     an individual, and is not a
     separate legal entity such
     as a corporation,
     partnership, or LLC.
                                                Number, Street, City, State & ZIP Code
     If you have more than one
     sole proprietorship, use a
     separate sheet and attach
     it to this petition.                       Check the appropriate box to describe your business:
                                                       Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                       Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                       Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                       Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                       None of the above

13. Are you filing under           If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it can set appropriate
    Chapter 11 of the              deadlines. If you indicate that you are a small business debtor, you must attach your most recent balance sheet, statement of
    Bankruptcy Code and are        operations, cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedure
    you a small business           in 11 U.S.C. 1116(1)(B).
    debtor?
                                      No.       I am not filing under Chapter 11.
     For a definition of small
     business debtor, see 11          No.       I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in the Bankruptcy
     U.S.C. § 101(51D).                         Code.

                                      Yes.      I am filing under Chapter 11, I am a small business debtor according to the definition in the Bankruptcy Code, and
                                                I do not choose to proceed under Subchapter V of Chapter 11.

                                       Yes.     I am filing under Chapter 11, I am a small business debtor according to the definition in the Bankruptcy Code, and
                                                I choose to proceed under Subchapter V of Chapter 11.


Part 4:    Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14. Do you own or have any            No.
    property that poses or is
    alleged to pose a threat          Yes.
    of imminent and                           What is the hazard?
    identifiable hazard to
    public health or safety?
    Or do you own any
    property that needs                       If immediate attention is
    immediate attention?                      needed, why is it needed?

     For example, do you own
     perishable goods, or
     livestock that must be fed,              Where is the property?
     or a building that needs
     urgent repairs?
                                                                            Number, Street, City, State & Zip Code




Official Form 101                              Voluntary Petition for Individuals Filing for Bankruptcy                                                page 4
               Case 3:20-bk-30913-SHB                      Doc 1 Filed 03/24/20 Entered 03/24/20 11:33:36                                    Desc
                                                           Main Document    Page 5 of 74
Debtor 1    Travis Bryan Hollifield
Debtor 2    Tracy Sloan Hollifield                                                                     Case number (if known)

Part 5:    Explain Your Efforts to Receive a Briefing About Credit Counseling

                                     About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):
15. Tell the court whether           You must check one:                                           You must check one:
    you have received a                  I received a briefing from an approved credit                 I received a briefing from an approved credit
    briefing about credit                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
    counseling.                          filed this bankruptcy petition, and I received a              this bankruptcy petition, and I received a certificate of
                                         certificate of completion.                                    completion.
     The law requires that you
     receive a briefing about            Attach a copy of the certificate and the payment              Attach a copy of the certificate and the payment plan, if
     credit counseling before            plan, if any, that you developed with the agency.             any, that you developed with the agency.
     you file for bankruptcy.
     You must truthfully check           I received a briefing from an approved credit                 I received a briefing from an approved credit
     one of the following                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
     choices. If you cannot do           filed this bankruptcy petition, but I do not have             this bankruptcy petition, but I do not have a certificate
     so, you are not eligible to         a certificate of completion.                                  of completion.
     file.
                                         Within 14 days after you file this bankruptcy                 Within 14 days after you file this bankruptcy petition, you
     If you file anyway, the court       petition, you MUST file a copy of the certificate and         MUST file a copy of the certificate and payment plan, if
     can dismiss your case, you          payment plan, if any.                                         any.
     will lose whatever filing fee
     you paid, and your                  I certify that I asked for credit counseling                  I certify that I asked for credit counseling services
     creditors can begin                 services from an approved agency, but was                     from an approved agency, but was unable to obtain
     collection activities again.        unable to obtain those services during the 7                  those services during the 7 days after I made my
                                         days after I made my request, and exigent                     request, and exigent circumstances merit a 30-day
                                         circumstances merit a 30-day temporary waiver                 temporary waiver of the requirement.
                                         of the requirement.
                                                                                                       To ask for a 30-day temporary waiver of the requirement,
                                         To ask for a 30-day temporary waiver of the                   attach a separate sheet explaining what efforts you made
                                         requirement, attach a separate sheet explaining               to obtain the briefing, why you were unable to obtain it
                                         what efforts you made to obtain the briefing, why             before you filed for bankruptcy, and what exigent
                                         you were unable to obtain it before you filed for             circumstances required you to file this case.
                                         bankruptcy, and what exigent circumstances
                                         required you to file this case.                               Your case may be dismissed if the court is dissatisfied
                                                                                                       with your reasons for not receiving a briefing before you
                                         Your case may be dismissed if the court is                    filed for bankruptcy.
                                         dissatisfied with your reasons for not receiving a
                                         briefing before you filed for bankruptcy.                     If the court is satisfied with your reasons, you must still
                                         If the court is satisfied with your reasons, you must         receive a briefing within 30 days after you file. You must
                                         still receive a briefing within 30 days after you file.       file a certificate from the approved agency, along with a
                                         You must file a certificate from the approved                 copy of the payment plan you developed, if any. If you do
                                         agency, along with a copy of the payment plan you             not do so, your case may be dismissed.
                                         developed, if any. If you do not do so, your case
                                                                                                       Any extension of the 30-day deadline is granted only for
                                         may be dismissed.
                                                                                                       cause and is limited to a maximum of 15 days.
                                         Any extension of the 30-day deadline is granted
                                         only for cause and is limited to a maximum of 15
                                         days.
                                         I am not required to receive a briefing about                 I am not required to receive a briefing about credit
                                         credit counseling because of:                                 counseling because of:

                                               Incapacity.                                                  Incapacity.
                                               I have a mental illness or a mental deficiency               I have a mental illness or a mental deficiency that
                                               that makes me incapable of realizing or                      makes me incapable of realizing or making rational
                                               making rational decisions about finances.                    decisions about finances.

                                               Disability.                                                  Disability.
                                               My physical disability causes me to be                       My physical disability causes me to be unable to
                                               unable to participate in a briefing in person,               participate in a briefing in person, by phone, or
                                               by phone, or through the internet, even after I              through the internet, even after I reasonably tried to
                                               reasonably tried to do so.                                   do so.

                                               Active duty.                                                 Active duty.
                                               I am currently on active military duty in a                  I am currently on active military duty in a military
                                               military combat zone.                                        combat zone.
                                         If you believe you are not required to receive a              If you believe you are not required to receive a briefing
                                         briefing about credit counseling, you must file a             about credit counseling, you must file a motion for waiver
                                         motion for waiver credit counseling with the court.           of credit counseling with the court.




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 5
              Case 3:20-bk-30913-SHB                     Doc 1 Filed 03/24/20 Entered 03/24/20 11:33:36                                         Desc
                                                         Main Document    Page 6 of 74
Debtor 1    Travis Bryan Hollifield
Debtor 2    Tracy Sloan Hollifield                                                                        Case number (if known)

Part 6:    Answer These Questions for Reporting Purposes

16. What kind of debts do        16a.      Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
    you have?                              individual primarily for a personal, family, or household purpose.”
                                               No. Go to line 16b.
                                               Yes. Go to line 17.
                                 16b.      Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                           money for a business or investment or through the operation of the business or investment.
                                               No. Go to line 16c.
                                               Yes. Go to line 17.
                                 16c.      State the type of debts you owe that are not consumer debts or business debts



17. Are you filing under            No.    I am not filing under Chapter 7. Go to line 18.
    Chapter 7?

     Do you estimate that           Yes. I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative expenses
     after any exempt                    are paid that funds will be available to distribute to unsecured creditors?
     property is excluded and
     administrative expenses                   No
     are paid that funds will
     be available for                          Yes
     distribution to unsecured
     creditors?

18. How many Creditors do           1-49                                             1,000-5,000                                   25,001-50,000
    you estimate that you           50-99                                            5001-10,000                                   50,001-100,000
    owe?                            100-199                                          10,001-25,000                                 More than100,000
                                    200-999

19. How much do you                 $0 - $50,000                                     $1,000,001 - $10 million                      $500,000,001 - $1 billion
    estimate your assets to         $50,001 - $100,000                               $10,000,001 - $50 million                     $1,000,000,001 - $10 billion
    be worth?                       $100,001 - $500,000                              $50,000,001 - $100 million                    $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                   More than $50 billion

20. How much do you                 $0 - $50,000                                     $1,000,001 - $10 million                      $500,000,001 - $1 billion
    estimate your liabilities       $50,001 - $100,000                               $10,000,001 - $50 million                     $1,000,000,001 - $10 billion
    to be?                          $100,001 - $500,000                              $50,000,001 - $100 million                    $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                   More than $50 billion


Part 7:    Sign Below

For you                          I have examined this petition, and I declare under penalty of perjury that the information provided is true and correct.

                                 If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13 of title 11,
                                 United States Code. I understand the relief available under each chapter, and I choose to proceed under Chapter 7.

                                 If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out this
                                 document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

                                 I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                                 I understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a
                                 bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
                                 and 3571.
                                 /s/ Travis Bryan Hollifield                                       /s/ Tracy Sloan Hollifield
                                 Travis Bryan Hollifield                                           Tracy Sloan Hollifield
                                 Signature of Debtor 1                                             Signature of Debtor 2

                                 Executed on     03/11/2020                                        Executed on     03/11/2020
                                                 MM / DD / YYYY                                                    MM / DD / YYYY




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                     page 6
              Case 3:20-bk-30913-SHB                        Doc 1 Filed 03/24/20 Entered 03/24/20 11:33:36                                   Desc
                                                            Main Document    Page 7 of 74
Debtor 1   Travis Bryan Hollifield
Debtor 2   Tracy Sloan Hollifield                                                                         Case number (if known)




For your attorney, if you are   I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility to proceed
represented by one              under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief available under each chapter
                                for which the person is eligible. I also certify that I have delivered to the debtor(s) the notice required by 11 U.S.C. § 342(b)
If you are not represented by   and, in a case in which § 707(b)(4)(D) applies, certify that I have no knowledge after an inquiry that the information in the
an attorney, you do not need    schedules filed with the petition is incorrect.
to file this page.
                                /s/ Richard M. Mayer /s/ John P. Newton                            Date         03/11/2020
                                Signature of Attorney for Debtor                                                MM / DD / YYYY

                                Richard M. Mayer / John P. Newton
                                Printed name

                                Law Offices of Mayer & Newton
                                Firm name

                                1111 Northshore Drive S-570
                                Knoxville, TN 37919
                                Number, Street, City, State & ZIP Code

                                                                                                                   mayerandnewton@mayerandnewton.
                                Contact phone     (865) 588-5111                             Email address         com
                                5534 / 10817 TN
                                Bar number & State




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 7
Case 3:20-bk-30913-SHB     Doc 1 Filed 03/24/20 Entered 03/24/20 11:33:36           Desc
                           Main Document    Page 8 of 74




                                            01234546731ÿ9 12ÿ900
                                                          900


                   ÿ ÿ !"#$"%
&ÿ0'&()ÿ3*73ÿ+,ÿ9+-1 12ÿ.ÿ.ÿ73ÿ/ÿ+061+62ÿ34ÿ5.ÿ2766ÿ5
7+11454118ÿÿ21614-18ÿ52+ ÿ021843ÿ0728ÿ47,791 1,3ÿ512-461:.ÿ&,6;ÿ8<<7
=13*11>12;6+ .ÿ7,ÿ791,66ÿ7>>2+-18ÿ>2:7,3ÿ3+ÿÿ?;5;0;ÿÿÿ3+ÿ>2+-481ÿ621843
6+,:114,9ÿ4,ÿ3*1ÿ7:312,ÿ=4:32463ÿ+5ÿ1,,1::11.ÿ7,ÿ4,84-4871ÿ@+2ÿ92+>Aÿ24154,9
3*73ÿ6+ >1418ÿB43*ÿ3*1ÿ>2+-4:4+,:ÿ+5ÿÿ?;5;0;ÿÿC*Dÿ7,8ÿ;
Eÿ813ÿ21>76 1,3ÿ>17,ÿB7:ÿ,+3ÿ>21>7218;ÿ&5ÿ7ÿ813ÿ21>76 1,3ÿ>17,ÿB7:ÿ>21>7218.ÿ7
6+>6ÿ+5ÿ3*1ÿ813ÿ21>76 1,3ÿ>17,ÿ4:ÿ73376*18ÿ3+ÿ3*4:ÿ61234546731;
*4:ÿ6+,:114,9ÿ:1::4+,ÿB7:ÿ6+,86318ÿ6ÿ4,312,13;


=731ÿ9+-1 12ÿ.ÿ                       F6ÿ <:<F411ÿ5*11*7,
                                            97 1ÿF411ÿ5*11*7,
                                            4311ÿ0+,:11+2


Gÿ&,84-4871:ÿB*+ÿB4:*ÿ3+ÿ5411ÿ7ÿ7,22>366ÿ67:1ÿ,812ÿ34311ÿÿ+5ÿ3*1ÿ?,4318ÿ53731:ÿF7,22>366
0+81ÿ721ÿ21H4218ÿ3+ÿ5411ÿB43*ÿ3*1ÿ?,4318ÿ53731:ÿF7,22>366ÿ0+23ÿ7ÿ6+ >11318ÿ61234546731ÿ+5
6+,:114,9ÿ52+ ÿ3*1ÿ,+,>2+543ÿ 8913ÿ7,8ÿ621843ÿ6+,:114,9ÿ791,66ÿ3*73ÿ>2+-4818ÿ3*1ÿ4,84-4871
3*1ÿ6+,:114,9ÿ:12-461:ÿ7,8ÿ7ÿ6+>6ÿ+5ÿ3*1ÿ813ÿ21>76 1,3ÿ>17,.ÿ45ÿ7,6.ÿ81-11+>18ÿ3*2+9*ÿ3*1
621843ÿ6+,:114,9ÿ791,66;ÿIJJÿÿ?;5;0;ÿÿC*Dÿ7,8ÿLCD;
Case 3:20-bk-30913-SHB     Doc 1 Filed 03/24/20 Entered 03/24/20 11:33:36           Desc
                           Main Document    Page 9 of 74




                                            01234546731ÿ9 12ÿ900
                                                          900


                   ÿ ÿ !"#$"%
&ÿ0'&()ÿ3*73ÿ+,ÿ9+-1 12ÿ.ÿ.ÿ73ÿ/ÿ+061+62ÿ34ÿ5.ÿ27-46ÿÿ7
8+11454119ÿÿ21614-19ÿ52+ ÿ021943ÿ0729ÿ47,7:1 1,3ÿ512-4616.ÿ&,6;ÿ9<<7
=13*11>12;6+ .ÿ7,ÿ7:1,6?ÿ7>>2+-19ÿ>267,3ÿ3+ÿÿ@;5;0;ÿÿÿ3+ÿ>2+-491ÿ621943
6+,6114,:ÿ4,ÿ3*1ÿ76312,ÿ=4632463ÿ+5ÿ1,,16611.ÿ7,ÿ4,94-4971ÿA+2ÿ:2+>Bÿ24154,:
3*73ÿ6+ >1419ÿC43*ÿ3*1ÿ>2+-464+,6ÿ+5ÿÿ@;5;0;ÿÿD*Eÿ7,9ÿ;
Fÿ913ÿ21>7? 1,3ÿ>17,ÿC76ÿ,+3ÿ>21>7219;ÿ&5ÿ7ÿ913ÿ21>7? 1,3ÿ>17,ÿC76ÿ>21>7219.ÿ7
6+>?ÿ+5ÿ3*1ÿ913ÿ21>7? 1,3ÿ>17,ÿ46ÿ73376*19ÿ3+ÿ3*46ÿ61234546731;
*46ÿ6+,6114,:ÿ61664+,ÿC76ÿ6+,96319ÿ?ÿ4,312,13;


=731ÿ9+-1 12ÿ.ÿ                       7?ÿ <6<7411ÿ5*11*7,
                                            97 1ÿ7411ÿ5*11*7,
                                            4311ÿ0+,611+2


Gÿ&,94-49716ÿC*+ÿC46*ÿ3+ÿ5411ÿ7ÿ7,22>36?ÿ6761ÿ,912ÿ34311ÿÿ+5ÿ3*1ÿ@,4319ÿ537316ÿ77,22>36?
0+91ÿ721ÿ21H4219ÿ3+ÿ5411ÿC43*ÿ3*1ÿ@,4319ÿ537316ÿ77,22>36?ÿ0+23ÿ7ÿ6+ >11319ÿ61234546731ÿ+5
6+,6114,:ÿ52+ ÿ3*1ÿ,+,>2+543ÿ 9:13ÿ7,9ÿ621943ÿ6+,6114,:ÿ7:1,6?ÿ3*73ÿ>2+-4919ÿ3*1ÿ4,94-4971
3*1ÿ6+,6114,:ÿ612-4616ÿ7,9ÿ7ÿ6+>?ÿ+5ÿ3*1ÿ913ÿ21>7? 1,3ÿ>17,.ÿ45ÿ7,?.ÿ91-11+>19ÿ3*2+:*ÿ3*1
621943ÿ6+,6114,:ÿ7:1,6?;ÿIJJÿÿ@;5;0;ÿÿD*Eÿ7,9ÿLDE;
               Case 3:20-bk-30913-SHB                          Doc 1 Filed 03/24/20 Entered 03/24/20 11:33:36                                        Desc
                                                              Main Document    Page 10 of 74



 Fill in this information to identify your case:

 Debtor 1                  Travis Bryan Hollifield
                           First Name                       Middle Name                  Last Name

 Debtor 2                  Tracy Sloan Hollifield
 (Spouse if, filing)       First Name                       Middle Name                  Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF TENNESSEE

 Case number
 (if known)                                                                                                                                  Check if this is an
                                                                                                                                             amended filing



Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                                4/19
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

 Part 1:        Give Details About Your Marital Status and Where You Lived Before

1.     What is your current marital status?

               Married
               Not married

2.     During the last 3 years, have you lived anywhere other than where you live now?

               No
               Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

        Debtor 1 Prior Address:                                  Dates Debtor 1             Debtor 2 Prior Address:                              Dates Debtor 2
                                                                 lived there                                                                     lived there

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

               No
               Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

 Part 2         Explain the Sources of Your Income

4.     Did you have any income from employment or from operating a business during this year or the two previous calendar years?
       Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
       If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

               No
               Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income                   Sources of income             Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.         (before deductions
                                                                                    exclusions)                                                  and exclusions)

 From January 1 of current year until                 Wages, commissions,                       $14,457.00           Wages, commissions,                        $0.00
 the date you filed for bankruptcy:                                                                                bonuses, tips
                                                   bonuses, tips
                                                       Operating a business                                           Operating a business




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
            Case 3:20-bk-30913-SHB                             Doc 1 Filed 03/24/20 Entered 03/24/20 11:33:36                                      Desc
                                                              Main Document    Page 11 of 74
 Debtor 1      Travis Bryan Hollifield
 Debtor 2      Tracy Sloan Hollifield                                                                      Case number (if known)


                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income                   Sources of income            Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.        (before deductions
                                                                                    exclusions)                                                 and exclusions)

 For last calendar year:                              Wages, commissions,                       $50,000.00           Wages, commissions,                       $0.00
 (January 1 to December 31, 2019 )                                                                                 bonuses, tips
                                                   bonuses, tips

                                                       Operating a business                                           Operating a business


 For the calendar year before that:                   Wages, commissions,                       $51,476.00           Wages, commissions,                       $0.00
 (January 1 to December 31, 2018 )                                                                                 bonuses, tips
                                                   bonuses, tips

                                                       Operating a business                                           Operating a business


5.    Did you receive any other income during this year or the two previous calendar years?
      Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment,
      and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery
      winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

      List each source and the gross income from each source separately. Do not include income that you listed in line 4.

            No
            Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income from              Sources of income            Gross income
                                                   Describe below.                  each source                    Describe below.              (before deductions
                                                                                    (before deductions and                                      and exclusions)
                                                                                    exclusions)

 Part 3:      List Certain Payments You Made Before You Filed for Bankruptcy

6.    Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?
           No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
                 individual primarily for a personal, family, or household purpose.”

                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?
                          No.      Go to line 7.
                          Yes    List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the total amount you
                                 paid that creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do
                                 not include payments to an attorney for this bankruptcy case.
                     * Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

            Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
                 During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                          No.      Go to line 7.
                          Yes      List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not
                                   include payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an
                                   attorney for this bankruptcy case.


       Creditor's Name and Address                               Dates of payment            Total amount          Amount you       Was this payment for ...
                                                                                                     paid            still owe




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
            Case 3:20-bk-30913-SHB                             Doc 1 Filed 03/24/20 Entered 03/24/20 11:33:36                                       Desc
                                                              Main Document    Page 12 of 74
 Debtor 1      Travis Bryan Hollifield
 Debtor 2      Tracy Sloan Hollifield                                                                      Case number (if known)


7.    Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
      Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations
      of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for
      a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and
      alimony.

            No
            Yes. List all payments to an insider.
       Insider's Name and Address                                Dates of payment            Total amount          Amount you        Reason for this payment
                                                                                                     paid            still owe

8.    Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
      insider?
      Include payments on debts guaranteed or cosigned by an insider.

            No
            Yes. List all payments to an insider
       Insider's Name and Address                                Dates of payment            Total amount          Amount you        Reason for this payment
                                                                                                     paid            still owe       Include creditor's name

 Part 4:      Identify Legal Actions, Repossessions, and Foreclosures

9.    Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
      List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
      modifications, and contract disputes.

            No
            Yes. Fill in the details.
       Case title                                                Nature of the case         Court or agency                          Status of the case
       Case number
       Republic Finance, LLC vs. Travis                          Civil Summons              Knox Co. General Sessions                   Pending
       Bryan Hollifield                                                                     Court                                       On appeal
       #6375K                                                                               Civil Division #6375K
                                                                                                                                        Concluded
                                                                                            P.O. Box 379
                                                                                            Knoxville, TN 37901

       University Health Systems vs.                             Civil Summons              Knox Co. General Sessions                   Pending
       Tracy Renee' Hollifield                                                              Court                                       On appeal
       #34948H                                                                              Civil Division #34948H
                                                                                                                                        Concluded
                                                                                            P.O. Box 379
                                                                                            Knoxville, TN 37901

       Craig Jenkins vs. Travis Bryan                            Civil Summons              Knox Co. General Sessions                   Pending
       Hollifield                                                                           Court                                       On appeal
       #13354K                                                                              Civil Division #13354K
                                                                                                                                        Concluded
                                                                                            P.O. Box 379
                                                                                            Knoxville, TN 37901

       Personal Finance Co., LLC vs.                             Civil Summons              Knox Co. General Sessions                   Pending
       Travis Bryan Hollifield                                                              Court                                       On appeal
       #13664K                                                                              Civil Division #13664K
                                                                                                                                        Concluded
                                                                                            P.O. Box 379
                                                                                            Knoxville, TN 37901


10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
    Check all that apply and fill in the details below.

            No. Go to line 11.
            Yes. Fill in the information below.
       Creditor Name and Address                                 Describe the Property                                        Date                        Value of the
                                                                                                                                                             property
                                                                 Explain what happened
Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
            Case 3:20-bk-30913-SHB                             Doc 1 Filed 03/24/20 Entered 03/24/20 11:33:36                                    Desc
                                                              Main Document    Page 13 of 74
 Debtor 1      Travis Bryan Hollifield
 Debtor 2      Tracy Sloan Hollifield                                                                      Case number (if known)


       Creditor Name and Address                                 Describe the Property                                        Date                   Value of the
                                                                                                                                                        property
                                                                 Explain what happened
       Craig Jenkins                                             Wages Garnished                                              10/2019                  $1,300.00
       1401 Timbergrove Drive
       Knoxville, TN 37919                                           Property was repossessed.
                                                                     Property was foreclosed.
                                                                     Property was garnished.
                                                                     Property was attached, seized or levied.


11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
    accounts or refuse to make a payment because you owed a debt?
            No
            Yes. Fill in the details.
       Creditor Name and Address                                 Describe the action the creditor took                        Date action was             Amount
                                                                                                                              taken

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
    court-appointed receiver, a custodian, or another official?

            No
            Yes

 Part 5:      List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
            No
            Yes. Fill in the details for each gift.
       Gifts with a total value of more than $600                     Describe the gifts                                      Dates you gave                 Value
       per person                                                                                                             the gifts

       Person to Whom You Gave the Gift and
       Address:

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
            No
            Yes. Fill in the details for each gift or contribution.
       Gifts or contributions to charities that total                 Describe what you contributed                           Dates you                      Value
       more than $600                                                                                                         contributed
       Charity's Name
       Address (Number, Street, City, State and ZIP Code)

 Part 6:      List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
    or gambling?

            No
            Yes. Fill in the details.
       Describe the property you lost and                   Describe any insurance coverage for the loss                      Date of your      Value of property
       how the loss occurred                                                                                                  loss                           lost
                                                            Include the amount that insurance has paid. List pending
                                                            insurance claims on line 33 of Schedule A/B: Property.




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                   page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
            Case 3:20-bk-30913-SHB                             Doc 1 Filed 03/24/20 Entered 03/24/20 11:33:36                                     Desc
                                                              Main Document    Page 14 of 74
 Debtor 1      Travis Bryan Hollifield
 Debtor 2      Tracy Sloan Hollifield                                                                      Case number (if known)


 Part 7:      List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
    consulted about seeking bankruptcy or preparing a bankruptcy petition?
    Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

            No
            Yes. Fill in the details.
       Person Who Was Paid                                           Description and value of any property                    Date payment              Amount of
       Address                                                       transferred                                              or transfer was            payment
       Email or website address                                                                                               made
       Person Who Made the Payment, if Not You
       Credit Card Management Services, Inc.                         Pre-Filing Credit Counseling                             11/13/19                      $24.00
       dba DebtHelper
       P.O. Box 220597
       West Palm Beach, FL 33422


       Law Offices of Mayer & Newton                                 Through prior Chapter 13 Case                                                      $1,750.00
       1111 Northshore Drive                                         #19-33694
       S-570
       Knoxville, TN 37919


17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
    promised to help you deal with your creditors or to make payments to your creditors?
    Do not include any payment or transfer that you listed on line 16.

            No
            Yes. Fill in the details.
       Person Who Was Paid                                           Description and value of any property                    Date payment              Amount of
       Address                                                       transferred                                              or transfer was            payment
                                                                                                                              made

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
    transferred in the ordinary course of your business or financial affairs?
    Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
    include gifts and transfers that you have already listed on this statement.
            No
            Yes. Fill in the details.
       Person Who Received Transfer                                  Description and value of                   Describe any property or        Date transfer was
       Address                                                       property transferred                       payments received or debts      made
                                                                                                                paid in exchange
       Person's relationship to you

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
    beneficiary? (These are often called asset-protection devices.)
            No
            Yes. Fill in the details.
       Name of trust                                                 Description and value of the property transferred                          Date Transfer was
                                                                                                                                                made




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 3:20-bk-30913-SHB                             Doc 1 Filed 03/24/20 Entered 03/24/20 11:33:36                                   Desc
                                                              Main Document    Page 15 of 74
 Debtor 1      Travis Bryan Hollifield
 Debtor 2      Tracy Sloan Hollifield                                                                           Case number (if known)


 Part 8:       List of Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
    sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
    houses, pension funds, cooperatives, associations, and other financial institutions.
            No
            Yes. Fill in the details.
       Name of Financial Institution and                         Last 4 digits of             Type of account or           Date account was        Last balance
       Address (Number, Street, City, State and ZIP              account number               instrument                   closed, sold,       before closing or
       Code)                                                                                                               moved, or                    transfer
                                                                                                                           transferred

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
    cash, or other valuables?

            No
            Yes. Fill in the details.
       Name of Financial Institution                                 Who else had access to it?                 Describe the contents          Do you still
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City,                                            have it?
                                                                     State and ZIP Code)


22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

            No
            Yes. Fill in the details.
       Name of Storage Facility                                      Who else has or had access                 Describe the contents          Do you still
       Address (Number, Street, City, State and ZIP Code)            to it?                                                                    have it?
                                                                     Address (Number, Street, City,
                                                                     State and ZIP Code)

 Part 9:       Identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust
    for someone.

            No
            Yes. Fill in the details.
       Owner's Name                                                  Where is the property?                     Describe the property                       Value
       Address (Number, Street, City, State and ZIP Code)            (Number, Street, City, State and ZIP
                                                                     Code)

 Part 10:      Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

      Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
      toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or
      regulations controlling the cleanup of these substances, wastes, or material.
      Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used
      to own, operate, or utilize it, including disposal sites.
      Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
      hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

            No
            Yes. Fill in the details.
       Name of site                                                  Governmental unit                             Environmental law, if you   Date of notice
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City, State and      know it
                                                                     ZIP Code)




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                   page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
            Case 3:20-bk-30913-SHB                             Doc 1 Filed 03/24/20 Entered 03/24/20 11:33:36                                         Desc
                                                              Main Document    Page 16 of 74
 Debtor 1      Travis Bryan Hollifield
 Debtor 2      Tracy Sloan Hollifield                                                                           Case number (if known)


25. Have you notified any governmental unit of any release of hazardous material?

            No
            Yes. Fill in the details.
       Name of site                                                  Governmental unit                             Environmental law, if you         Date of notice
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City, State and      know it
                                                                     ZIP Code)

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No
            Yes. Fill in the details.
       Case Title                                                    Court or agency                            Nature of the case                   Status of the
       Case Number                                                   Name                                                                            case
                                                                     Address (Number, Street, City,
                                                                     State and ZIP Code)

 Part 11:     Give Details About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
                A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time

                A member of a limited liability company (LLC) or limited liability partnership (LLP)

                A partner in a partnership

                An officer, director, or managing executive of a corporation

                An owner of at least 5% of the voting or equity securities of a corporation

            No. None of the above applies. Go to Part 12.
            Yes. Check all that apply above and fill in the details below for each business.
       Business Name                                             Describe the nature of the business                 Employer Identification number
       Address                                                                                                       Do not include Social Security number or ITIN.
       (Number, Street, City, State and ZIP Code)                Name of accountant or bookkeeper
                                                                                                                     Dates business existed

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
    institutions, creditors, or other parties.

            No
            Yes. Fill in the details below.
       Name                                                      Date Issued
       Address
       (Number, Street, City, State and ZIP Code)




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case 3:20-bk-30913-SHB                             Doc 1 Filed 03/24/20 Entered 03/24/20 11:33:36                                Desc
                                                              Main Document    Page 17 of 74
 Debtor 1      Travis Bryan Hollifield
 Debtor 2      Tracy Sloan Hollifield                                                                      Case number (if known)



 Part 12:     Sign Below

I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers
are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

 /s/ Travis Bryan Hollifield                                             /s/ Tracy Sloan Hollifield
 Travis Bryan Hollifield                                                 Tracy Sloan Hollifield
 Signature of Debtor 1                                                   Signature of Debtor 2

 Date     03/11/2020                                                     Date     03/11/2020

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
   No
   Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
   No
   Yes. Name of Person                 . Attach the Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                              page 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
               Case 3:20-bk-30913-SHB                               Doc 1 Filed 03/24/20 Entered 03/24/20 11:33:36                                                        Desc
                                                                   Main Document    Page 18 of 74
 Fill in this information to identify your case:

 Debtor 1                   Travis Bryan Hollifield
                            First Name                           Middle Name                          Last Name

 Debtor 2                   Tracy Sloan Hollifield
 (Spouse if, filing)        First Name                           Middle Name                          Last Name


 United States Bankruptcy Court for the:                  EASTERN DISTRICT OF TENNESSEE

 Case number
 (if known)                                                                                                                                                       Check if this is an
                                                                                                                                                                  amended filing



Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                             12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 Part 1:        Summarize Your Assets

                                                                                                                                                                 Your assets
                                                                                                                                                                 Value of what you own

 1.     Schedule A/B: Property (Official Form 106A/B)
        1a. Copy line 55, Total real estate, from Schedule A/B................................................................................................   $             600,000.00

        1b. Copy line 62, Total personal property, from Schedule A/B.....................................................................................        $              44,148.00

        1c. Copy line 63, Total of all property on Schedule A/B...............................................................................................   $             644,148.00

 Part 2:        Summarize Your Liabilities

                                                                                                                                                                 Your liabilities
                                                                                                                                                                 Amount you owe

 2.     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
        2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D...                                    $             595,634.89

 3.     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
        3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.................................                          $              13,644.28

        3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F............................                            $              70,717.59


                                                                                                                                     Your total liabilities $               679,996.76


 Part 3:        Summarize Your Income and Expenses

 4.     Schedule I: Your Income (Official Form 106I)
        Copy your combined monthly income from line 12 of Schedule I................................................................................             $              11,928.00

 5.     Schedule J: Your Expenses (Official Form 106J)
        Copy your monthly expenses from line 22c of Schedule J..........................................................................                         $                6,928.00

 Part 4:        Answer These Questions for Administrative and Statistical Records

 6.     Are you filing for bankruptcy under Chapters 7, 11, or 13?
             No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

           Yes
 7.     What kind of debt do you have?

                Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal, family, or
                household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

            Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
            the court with your other schedules.
 Official Form 106Sum           Summary of Your Assets and Liabilities and Certain Statistical Information                        page 1 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                     Best Case Bankruptcy
            Case 3:20-bk-30913-SHB                             Doc 1 Filed 03/24/20 Entered 03/24/20 11:33:36                          Desc
                                                              Main Document    Page 19 of 74
 Debtor 1      Travis Bryan Hollifield
 Debtor 2      Tracy Sloan Hollifield                                                     Case number (if known)

 8.    From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
       122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                             $       9,250.00


 9.    Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                         Total claim
       From Part 4 on Schedule E/F, copy the following:

       9a. Domestic support obligations (Copy line 6a.)                                                   $                 0.00

       9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                          $            13,644.28

       9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                $                 0.00

       9d. Student loans. (Copy line 6f.)                                                                 $                 0.00

       9e. Obligations arising out of a separation agreement or divorce that you did not report as
           priority claims. (Copy line 6g.)                                                               $                 0.00

       9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)            +$                 0.00


       9g. Total. Add lines 9a through 9f.                                                           $             13,644.28




Official Form 106Sum                             Summary of Your Assets and Liabilities and Certain Statistical Information                  page 2 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
               Case 3:20-bk-30913-SHB                                      Doc 1 Filed 03/24/20 Entered 03/24/20 11:33:36                                         Desc
                                                                          Main Document    Page 20 of 74
 Fill in this information to identify your case and this filing:

 Debtor 1                    Travis Bryan Hollifield
                             First Name                                 Middle Name                    Last Name

 Debtor 2                    Tracy Sloan Hollifield
 (Spouse, if filing)         First Name                                 Middle Name                    Last Name


 United States Bankruptcy Court for the:                      EASTERN DISTRICT OF TENNESSEE

 Case number                                                                                                                                                     Check if this is an
                                                                                                                                                                 amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                          12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

        No. Go to Part 2.

        Yes. Where is the property?




 1.1                                                                            What is the property? Check all that apply
        222 Spring Water Lane                                                          Single-family home                         Do not deduct secured claims or exemptions. Put
        Street address, if available, or other description                                                                        the amount of any secured claims on Schedule D:
                                                                                       Duplex or multi-unit building
                                                                                                                                  Creditors Who Have Claims Secured by Property.
                                                                                       Condominium or cooperative

                                                                                       Manufactured or mobile home
                                                                                                                                  Current value of the      Current value of the
        Knoxville                         TN        37934-0000                         Land                                       entire property?          portion you own?
        City                              State              ZIP Code                  Investment property                               $600,000.00                $600,000.00
                                                                                       Timeshare
                                                                                                                                  Describe the nature of your ownership interest
                                                                                       Other                                      (such as fee simple, tenancy by the entireties, or
                                                                                Who has an interest in the property? Check one    a life estate), if known.
                                                                                       Debtor 1 only                              Tenants by the Entirety
        Knox                                                                           Debtor 2 only
        County                                                                         Debtor 1 and Debtor 2 only
                                                                                                                                       Check if this is community property
                                                                                       At least one of the debtors and another         (see instructions)
                                                                                Other information you wish to add about this item, such as local
                                                                                property identification number:
                                                                                Home & lot


 2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for
    pages you have attached for Part 1. Write that number here...........................................................................=>                      $600,000.00


 Part 2: Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.




Official Form 106A/B                                                                  Schedule A/B: Property                                                                   page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
              Case 3:20-bk-30913-SHB                           Doc 1 Filed 03/24/20 Entered 03/24/20 11:33:36                                                Desc
                                                              Main Document    Page 21 of 74
 Debtor 1        Travis Bryan Hollifield
 Debtor 2        Tracy Sloan Hollifield                                                                             Case number (if known)

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

        No
        Yes


  3.1    Make:       Audi                                      Who has an interest in the property? Check one                 Do not deduct secured claims or exemptions. Put
                                                                                                                              the amount of any secured claims on Schedule D:
         Model:      S7                                              Debtor 1 only                                            Creditors Who Have Claims Secured by Property.
         Year:       2013                                            Debtor 2 only                                            Current value of the      Current value of the
         Approximate mileage:                  40,000                Debtor 1 and Debtor 2 only                               entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         TAG #3A35N4
                                                                     Check if this is community property                              $27,000.00                 $27,000.00
                                                                     (see instructions)



  3.2    Make:       Cadillac                                  Who has an interest in the property? Check one                 Do not deduct secured claims or exemptions. Put
                                                                                                                              the amount of any secured claims on Schedule D:
         Model:      Escalade                                        Debtor 1 only                                            Creditors Who Have Claims Secured by Property.
         Year:       2008                                            Debtor 2 only                                            Current value of the      Current value of the
         Approximate mileage:                  82,000                Debtor 1 and Debtor 2 only                               entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         TAG #M6989C; Needs a new
         transmission;                                               Check if this is community property                                $2,500.00                  $2,500.00
                                                                     (see instructions)




4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

        No
        Yes



 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
   .pages you have attached for Part 2. Write that number here.............................................................................=>                 $29,500.00


 Part 3: Describe Your Personal and Household Items
 Do you own or have any legal or equitable interest in any of the following items?                                                                   Current value of the
                                                                                                                                                     portion you own?
                                                                                                                                                     Do not deduct secured
                                                                                                                                                     claims or exemptions.
6. Household goods and furnishings
   Examples: Major appliances, furniture, linens, china, kitchenware
     No
        Yes. Describe.....

                                    LR Furniture; BR Furniture; DR Furniture; Kitchen Table; Washer;
                                    Dryer; Stove; Microwave; Refrigerator; Dishwasher; Misc. Kitchen
                                    Utensils; Vacuum Cleaner;                                                                                                       $1,800.00


7. Electronics
   Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
              including cell phones, cameras, media players, games
      No
        Yes. Describe.....

                                    TV; and Watch, Golf Clubs; Grill; and other misc. hh goods.                                                                       $500.00




Official Form 106A/B                                                       Schedule A/B: Property                                                                         page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                             Best Case Bankruptcy
            Case 3:20-bk-30913-SHB                             Doc 1 Filed 03/24/20 Entered 03/24/20 11:33:36                              Desc
                                                              Main Document    Page 22 of 74
 Debtor 1       Travis Bryan Hollifield
 Debtor 2       Tracy Sloan Hollifield                                                              Case number (if known)


                                    (6) TV's; Cell Phones; Video Game Systems & Games; DVD Player;
                                    DVD's; Camera; Computers; Ipads; Headphones;                                                                 $1,290.00


8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
               other collections, memorabilia, collectibles
        No
        Yes. Describe.....

9. Equipment for sports and hobbies
   Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
             musical instruments
     No
        Yes. Describe.....

                                    Exercise Equipment;                                                                                            $500.00


10. Firearms
     Examples: Pistols, rifles, shotguns, ammunition, and related equipment
        No
        Yes. Describe.....

11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
      No
        Yes. Describe.....

                                    Wearing Apparel;                                                                                               $200.00


12. Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
      No
        Yes. Describe.....

                                    Watches; Wedding Rings; Necklaces; Bracelets; Misc. Costume
                                    Jewelry;                                                                                                     $3,600.00


13. Non-farm animals
    Examples: Dogs, cats, birds, horses
     No
        Yes. Describe.....

                                    1 cat; priceless;                                                                                                  $0.00


14. Any other personal and household items you did not already list, including any health aids you did not list
     No
        Yes. Give specific information.....

                                    Tools;                                                                                                         $100.00



 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
     for Part 3. Write that number here ..............................................................................                       $7,990.00


 Part 4: Describe Your Financial Assets

Official Form 106A/B                                                 Schedule A/B: Property                                                            page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
             Case 3:20-bk-30913-SHB                                           Doc 1 Filed 03/24/20 Entered 03/24/20 11:33:36                                        Desc
                                                                             Main Document    Page 23 of 74
 Debtor 1          Travis Bryan Hollifield
 Debtor 2          Tracy Sloan Hollifield                                                                                           Case number (if known)

 Do you own or have any legal or equitable interest in any of the following?                                                                                 Current value of the
                                                                                                                                                             portion you own?
                                                                                                                                                             Do not deduct secured
                                                                                                                                                             claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
        No
        Yes................................................................................................................

17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                  institutions. If you have multiple accounts with the same institution, list each.
     No
     Yes........................                                     Institution name:


                                              17.1.       Checking                                Regions Bank                                                            $1,000.00


18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
        No
        Yes..................                           Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
    joint venture
        No
        Yes. Give specific information about them...................
                                   Name of entity:                                                                                   % of ownership:

20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
        No
        Yes. Give specific information about them
                                    Issuer name:

21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
        No
        Yes. List each account separately.
                                Type of account:                                                  Institution name:

22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
        No
        Yes. .....................                                                                Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
        No
        Yes.............              Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
        No
        Yes.............              Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
        No
        Yes. Give specific information about them...




Official Form 106A/B                                                                       Schedule A/B: Property                                                               page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy
            Case 3:20-bk-30913-SHB                             Doc 1 Filed 03/24/20 Entered 03/24/20 11:33:36                               Desc
                                                              Main Document    Page 24 of 74
 Debtor 1       Travis Bryan Hollifield
 Debtor 2       Tracy Sloan Hollifield                                                                 Case number (if known)

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
        No
        Yes. Give specific information about them...

27. Licenses, franchises, and other general intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
        No
        Yes. Give specific information about them...

 Money or property owed to you?                                                                                                     Current value of the
                                                                                                                                    portion you own?
                                                                                                                                    Do not deduct secured
                                                                                                                                    claims or exemptions.

28. Tax refunds owed to you
      No
        Yes. Give specific information about them, including whether you already filed the returns and the tax years.......




                                                         Estimated 2019 Income Tax Refund                    Federal                              $4,500.00


29. Family support
     Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
        No
        Yes. Give specific information......


30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
              benefits; unpaid loans you made to someone else
        No
        Yes. Give specific information..

31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance
        No
        Yes. Name the insurance company of each policy and list its value.
                                 Company name:                                                Beneficiary:                           Surrender or refund
                                                                                                                                     value:

32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
    someone has died.
        No
        Yes. Give specific information..


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
        No
        Yes. Describe each claim.........

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
      No
        Yes. Describe each claim.........

                                                      Potential Preference Claim against Craig Jenkins; Garza Law
                                                      Firm, et al; for Garnished Wages                                                            $1,158.00




Official Form 106A/B                                                 Schedule A/B: Property                                                             page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
              Case 3:20-bk-30913-SHB                                    Doc 1 Filed 03/24/20 Entered 03/24/20 11:33:36                                               Desc
                                                                       Main Document    Page 25 of 74
 Debtor 1         Travis Bryan Hollifield
 Debtor 2         Tracy Sloan Hollifield                                                                                                Case number (if known)

35. Any financial assets you did not already list
        No
        Yes. Give specific information..


 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
     for Part 4. Write that number here.....................................................................................................................           $6,658.00


 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
       No. Go to Part 6.
       Yes. Go to line 38.



 Part 6:    Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
            If you own or have an interest in farmland, list it in Part 1.


46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
           No. Go to Part 7.
           Yes. Go to line 47.


 Part 7:          Describe All Property You Own or Have an Interest in That You Did Not List Above


53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership
     No
        Yes. Give specific information.........

                                               The market values listed with regard to all items in Schedule B
                                               represent the debtor's opinion as to the market value. The sole
                                               opinion of the Debtor(s) was arrived without resort to the outside
                                               sources and are based upon their view of sales of used personal
                                               property in "as is" condition considering a relatively quick sale in the
                                               open market place. The "market value" is not intended to indicate
                                               original cost or replacement value as may be used for homeowners
                                               insurance or other legal purposes.                                                                                                $0.00



 54. Add the dollar value of all of your entries from Part 7. Write that number here ....................................                                                   $0.00

 Part 8:         List the Totals of Each Part of this Form

 55. Part 1: Total real estate, line 2 ......................................................................................................................          $600,000.00
 56. Part 2: Total vehicles, line 5                                                                           $29,500.00
 57. Part 3: Total personal and household items, line 15                                                       $7,990.00
 58. Part 4: Total financial assets, line 36                                                                   $6,658.00
 59. Part 5: Total business-related property, line 45                                                              $0.00
 60. Part 6: Total farm- and fishing-related property, line 52                                                     $0.00
 61. Part 7: Total other property not listed, line 54                                             +                $0.00

 62. Total personal property. Add lines 56 through 61...                                                      $44,148.00              Copy personal property total       $44,148.00

 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                    $644,148.00




Official Form 106A/B                                                               Schedule A/B: Property                                                                        page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                    Best Case Bankruptcy
               Case 3:20-bk-30913-SHB                          Doc 1 Filed 03/24/20 Entered 03/24/20 11:33:36                                      Desc
                                                              Main Document    Page 26 of 74
 Fill in this information to identify your case:

 Debtor 1                 Travis Bryan Hollifield
                          First Name                        Middle Name                 Last Name

 Debtor 2                 Tracy Sloan Hollifield
 (Spouse if, filing)      First Name                        Middle Name                 Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF TENNESSEE

 Case number
 (if known)                                                                                                                               Check if this is an
                                                                                                                                          amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                    4/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

 Part 1:        Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

           You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)

           You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on            Current value of the   Amount of the exemption you claim        Specific laws that allow exemption
      Schedule A/B that lists this property                    portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

      222 Spring Water Lane Knoxville, TN                            $600,000.00                               $50,000.00      Tenn. Code Ann. § 26-2-301(f)
      37934 Knox County
      Home & lot                                                                           100% of fair market value, up to
      Line from Schedule A/B: 1.1                                                          any applicable statutory limit

      LR Furniture; BR Furniture; DR                                   $1,800.00                                 $1,800.00     Tenn. Code Ann. § 26-2-103
      Furniture; Kitchen Table; Washer;
      Dryer; Stove; Microwave;                                                             100% of fair market value, up to
      Refrigerator; Dishwasher; Misc.                                                      any applicable statutory limit
      Kitchen Utensils; Vacuum Cleaner;
      Line from Schedule A/B: 6.1

      (6) TV's; Cell Phones; Video Game                                $1,290.00                                 $1,290.00     Tenn. Code Ann. § 26-2-103
      Systems & Games; DVD Player;
      DVD's; Camera; Computers; Ipads;                                                     100% of fair market value, up to
      Headphones;                                                                          any applicable statutory limit
      Line from Schedule A/B: 7.2

      Exercise Equipment;                                                 $500.00                                  $500.00     Tenn. Code Ann. § 26-2-103
      Line from Schedule A/B: 9.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                      page 1 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
            Case 3:20-bk-30913-SHB                             Doc 1 Filed 03/24/20 Entered 03/24/20 11:33:36                                         Desc
                                                              Main Document    Page 27 of 74
 Debtor 1    Travis Bryan Hollifield
 Debtor 2    Tracy Sloan Hollifield                                                                      Case number (if known)

     Brief description of the property and line on             Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     Wearing Apparel;                                                    $200.00                                   $200.00        Tenn. Code Ann. § 26-2-104
     Line from Schedule A/B: 11.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Watches; Wedding Rings; Necklaces;                               $3,600.00                                  $3,600.00        Tenn. Code Ann. § 26-2-104
     Bracelets; Misc. Costume Jewelry;
     Line from Schedule A/B: 12.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     Tools;                                                              $100.00                                   $100.00        Tenn. Code Ann. § 26-2-103
     Line from Schedule A/B: 14.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Checking: Regions Bank                                           $1,000.00                                  $1,000.00        Tenn. Code Ann. § 26-2-103
     Line from Schedule A/B: 17.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Potential Preference Claim against                               $1,158.00                                  $1,300.00        Tenn. Code Ann. § 26-2-103
     Craig Jenkins; Garza Law Firm, et al;
     for Garnished Wages                                                                   100% of fair market value, up to
     Line from Schedule A/B: 34.1                                                          any applicable statutory limit


 3. Are you claiming a homestead exemption of more than $170,350?
    (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
            No
            Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                   No
                   Yes




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                         page 2 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
               Case 3:20-bk-30913-SHB                          Doc 1 Filed 03/24/20 Entered 03/24/20 11:33:36                                             Desc
                                                              Main Document    Page 28 of 74
 Fill in this information to identify your case:

 Debtor 1                   Travis Bryan Hollifield
                            First Name                      Middle Name                      Last Name

 Debtor 2                   Tracy Sloan Hollifield
 (Spouse if, filing)        First Name                      Middle Name                      Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF TENNESSEE

 Case number
 (if known)                                                                                                                                       Check if this is an
                                                                                                                                                  amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                         12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space
is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case
number (if known).
1. Do any creditors have claims secured by your property?
           No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
           Yes. Fill in all of the information below.
 Part 1:        List All Secured Claims
                                                                                                            Column A               Column B                Column C
 2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately
 for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As   Amount of claim        Value of collateral     Unsecured
 much as possible, list the claims in alphabetical order according to the creditor’s name.                  Do not deduct the      that supports this      portion
                                                                                                            value of collateral.   claim                   If any
 2.1     1st Heritage Credit                      Describe the property that secures the claim:                   $1,524.07                   $500.00          $1,024.07
         Creditor's Name                          TV; and Watch, Golf Clubs; Grill;
         Attn: Bankruptcy                         and other misc. hh goods.
         8078 Kingston Pike, Ste
                                                  As of the date you file, the claim is: Check all that
         161                                      apply.
         Knoxville, TN 37919                          Contingent
         Number, Street, City, State & Zip Code       Unliquidated
                                                      Disputed
 Who owes the debt? Check one.                    Nature of lien. Check all that apply.
     Debtor 1 only                                    An agreement you made (such as mortgage or secured
                                                       car loan)
     Debtor 2 only
       Debtor 1 and Debtor 2 only                     Statutory lien (such as tax lien, mechanic's lien)
     At least one of the debtors and another          Judgment lien from a lawsuit
       Check if this claim relates to a               Other (including a right to offset)   Non-Purchase Money Security
       community debt

                                 Opened
                                 12/18 Last
                                 Active
 Date debt was incurred          3/27/19                   Last 4 digits of account number        0004




Official Form 106D                                Schedule D: Creditors Who Have Claims Secured by Property                                                    page 1 of 12
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
              Case 3:20-bk-30913-SHB                             Doc 1 Filed 03/24/20 Entered 03/24/20 11:33:36                                      Desc
                                                                Main Document    Page 29 of 74
 Debtor 1 Travis Bryan Hollifield                                                                             Case number (if known)
               First Name                  Middle Name                      Last Name
 Debtor 2 Tracy Sloan Hollifield
               First Name                  Middle Name                      Last Name


         Chattanooga First
 2.2                                                                                                                   $5,738.20         $2,500.00       $3,238.20
         Federal Credit Union                       Describe the property that secures the claim:
         Creditor's Name                            2008 Cadillac Escalade 82,000 miles
                                                    TAG #M6989C; Needs a new
                                                    transmission;
                                                    As of the date you file, the claim is: Check all that
         3120 Broad Street                          apply.
         Chattanooga, TN 37408                           Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
                                                          car loan)
    Debtor 2 only
       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)   Vehicle Lien
       community debt

 Date debt was incurred          6/26/13                     Last 4 digits of account number         5021

 2.3     Commercial Bank                            Describe the property that secures the claim:                   $519,245.82        $600,000.00             $0.00
         Creditor's Name                            222 Spring Water Lane Knoxville,
         Attn: Bankruptcy Dept                      TN 37934 Knox County
         P.O. Box 400                               Home & lot
                                                    As of the date you file, the claim is: Check all that
         Harrogate, TN                              apply.
         37752-0400                                      Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)

       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)   First Mortgage
       community debt

 Date debt was incurred          4/04/2012                   Last 4 digits of account number         1878




Official Form 106D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                     page 2 of 12
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 3:20-bk-30913-SHB                             Doc 1 Filed 03/24/20 Entered 03/24/20 11:33:36                                  Desc
                                                                Main Document    Page 30 of 74
 Debtor 1 Travis Bryan Hollifield                                                                             Case number (if known)
               First Name                  Middle Name                      Last Name
 Debtor 2 Tracy Sloan Hollifield
               First Name                  Middle Name                      Last Name


         Covington
 2.4                                                                                                                     $889.00       $500.00         $889.00
         Credit/Southern Finance                    Describe the property that secures the claim:
         Creditor's Name                            TV; and Watch, Golf Clubs; Grill;
         c/o Southern                               and other misc. hh goods.
         Management
         150 Executive Center                       As of the date you file, the claim is: Check all that
                                                    apply.
         Drive                                           Contingent
         Greenville, SC 29615
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
                                                          car loan)
    Debtor 2 only
       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)   Non-Purchase Money Security
       community debt

                                 Opened
                                 04/19 Last
                                 Active
 Date debt was incurred          5/04/19                     Last 4 digits of account number         5869


         Covington
 2.5                                                                                                                     $654.64       $500.00         $654.64
         Credit/Southern Finance                    Describe the property that secures the claim:
         Creditor's Name                            TV; and Watch, Golf Clubs; Grill;
         c/o Southern                               and other misc. hh goods.
         Management
         150 Executive Center                       As of the date you file, the claim is: Check all that
                                                    apply.
         Drive                                           Contingent
         Greenville, SC 29615
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
                                                          car loan)
    Debtor 2 only
       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)   Non-Purchase Money Security
       community debt

                                 Opened
                                 03/19 Last
                                 Active
 Date debt was incurred          5/04/19                     Last 4 digits of account number         5836




Official Form 106D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                 page 3 of 12
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
              Case 3:20-bk-30913-SHB                             Doc 1 Filed 03/24/20 Entered 03/24/20 11:33:36                                      Desc
                                                                Main Document    Page 31 of 74
 Debtor 1 Travis Bryan Hollifield                                                                             Case number (if known)
               First Name                  Middle Name                      Last Name
 Debtor 2 Tracy Sloan Hollifield
               First Name                  Middle Name                      Last Name


 2.6     Craig Jenkins                              Describe the property that secures the claim:                      $5,062.24       $600,000.00             $0.00
         Creditor's Name                            222 Spring Water Lane Knoxville,
                                                    TN 37934 Knox County
                                                    Home & lot
                                                    As of the date you file, the claim is: Check all that
         1401 Timbergrove Drive                     apply.
         Knoxville, TN 37919                             Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
                                                          car loan)
    Debtor 2 only
       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)   Recorded JL and Garnishment
       community debt

 Date debt was incurred                                      Last 4 digits of account number


 2.7     Mariner Finance, LLC                       Describe the property that secures the claim:                      $4,902.10          $500.00        $4,902.10
         Creditor's Name                            TV; and Watch, Golf Clubs; Grill;
                                                    and other misc. hh goods.
         Attn: Bankruptcy
                                                    As of the date you file, the claim is: Check all that
         8211 Town Center Drive                     apply.
         Nottingham, MD 21236                            Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
                                                          car loan)
    Debtor 2 only
       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)   Non-Purchase Money Security
       community debt

                                 Opened
                                 12/18 Last
                                 Active
 Date debt was incurred          2/28/19                     Last 4 digits of account number         3919




Official Form 106D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                     page 4 of 12
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 3:20-bk-30913-SHB                             Doc 1 Filed 03/24/20 Entered 03/24/20 11:33:36                                     Desc
                                                                Main Document    Page 32 of 74
 Debtor 1 Travis Bryan Hollifield                                                                             Case number (if known)
               First Name                  Middle Name                      Last Name
 Debtor 2 Tracy Sloan Hollifield
               First Name                  Middle Name                      Last Name


         ORNL Federal Credit
 2.8                                                                                                                 $31,978.05        $27,000.00       $4,978.05
         Union                                      Describe the property that secures the claim:
         Creditor's Name                            2013 Audi S7 40,000 miles
         221 S. Rutgers Avenue                      TAG #3A35N4
         P.O. Box 365
                                                    As of the date you file, the claim is: Check all that
         Oak Ridge, TN                              apply.
         37831-0365                                      Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
                                                          car loan)
    Debtor 2 only
       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)   Vehicle Lien
       community debt

 Date debt was incurred          4/29/16                     Last 4 digits of account number         0006

         Personal Finance Co.,
 2.9                                                                                                                   $4,841.64         $500.00        $4,841.64
         LLC                                        Describe the property that secures the claim:
         Creditor's Name                            TV; and Watch, Golf Clubs; Grill;
                                                    and other misc. hh goods.
         8078 Kingston Pike, Ste.
                                                    As of the date you file, the claim is: Check all that
         114                                        apply.
         Knoxville, TN 37919                             Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
                                                          car loan)
    Debtor 2 only
       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)   Lawsuit not recorded
       community debt

 Date debt was incurred                                      Last 4 digits of account number




Official Form 106D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                    page 5 of 12
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
              Case 3:20-bk-30913-SHB                             Doc 1 Filed 03/24/20 Entered 03/24/20 11:33:36                                      Desc
                                                                Main Document    Page 33 of 74
 Debtor 1 Travis Bryan Hollifield                                                                             Case number (if known)
               First Name                  Middle Name                      Last Name
 Debtor 2 Tracy Sloan Hollifield
               First Name                  Middle Name                      Last Name


 2.1
 0       Republic Finance                           Describe the property that secures the claim:                      $9,224.72       $600,000.00             $0.00
         Creditor's Name                            222 Spring Water Lane Knoxville,
                                                    TN 37934 Knox County
                                                    Home & lot
                                                    As of the date you file, the claim is: Check all that
         9220 Kingston Pike                         apply.
         Knoxville, TN 37922                             Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
                                                          car loan)
    Debtor 2 only
       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)   Recorded JL - NPMS Items
       community debt

                                 Opened
                                 01/18 Last
                                 Active
 Date debt was incurred          10/10/18                    Last 4 digits of account number         6157


 2.1
 1       Republic Finance                           Describe the property that secures the claim:                      $1,728.78          $500.00        $1,728.78
         Creditor's Name                            TV; and Watch, Golf Clubs; Grill;
                                                    and other misc. hh goods.
                                                    As of the date you file, the claim is: Check all that
         9220 Kingston Pike                         apply.
         Knoxville, TN 37922                             Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
                                                          car loan)
    Debtor 2 only
       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)   Non-Purchase Money Security
       community debt

                                 Opened
                                 06/19 Last
                                 Active
 Date debt was incurred          10/31/19                    Last 4 digits of account number         2338




Official Form 106D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                     page 6 of 12
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 3:20-bk-30913-SHB                             Doc 1 Filed 03/24/20 Entered 03/24/20 11:33:36                                  Desc
                                                                Main Document    Page 34 of 74
 Debtor 1 Travis Bryan Hollifield                                                                             Case number (if known)
               First Name                  Middle Name                      Last Name
 Debtor 2 Tracy Sloan Hollifield
               First Name                  Middle Name                      Last Name


 2.1
 2       Service Loan Company                       Describe the property that secures the claim:                        $137.00       $500.00         $137.00
         Creditor's Name                            TV; and Watch, Golf Clubs; Grill;
                                                    and other misc. hh goods.
         Attn: Bankruptcy
                                                    As of the date you file, the claim is: Check all that
         Po Box 2935                                apply.
         Gainesville, GA 30503                           Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
                                                          car loan)
    Debtor 2 only
       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)   Non-Purchase Money Security
       community debt

                                 Opened
                                 10/16/18
                                 Last Active
 Date debt was incurred          5/25/19                     Last 4 digits of account number         4043


 2.1
 3       Solutions Finance                          Describe the property that secures the claim:                        $862.54       $500.00         $862.54
         Creditor's Name                            TV; and Watch, Golf Clubs; Grill;
                                                    and other misc. hh goods.
                                                    As of the date you file, the claim is: Check all that
         5063 Hixson Pike                           apply.
         Hixson, TN 37343                                Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
                                                          car loan)
    Debtor 2 only
       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)   Non-Purchase Money Security
       community debt

                                 Opened
                                 12/21/18
                                 Last Active
 Date debt was incurred          4/30/19                     Last 4 digits of account number         0001




Official Form 106D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                 page 7 of 12
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
              Case 3:20-bk-30913-SHB                             Doc 1 Filed 03/24/20 Entered 03/24/20 11:33:36                                                    Desc
                                                                Main Document    Page 35 of 74
 Debtor 1 Travis Bryan Hollifield                                                                             Case number (if known)
               First Name                  Middle Name                      Last Name
 Debtor 2 Tracy Sloan Hollifield
               First Name                  Middle Name                      Last Name


 2.1
 4       University Health System                   Describe the property that secures the claim:                      $8,846.09               $600,000.00                   $0.00
         Creditor's Name                            222 Spring Water Lane Knoxville,
         dba University of TN                       TN 37934 Knox County
         Medical Center                             Home & lot
                                                    As of the date you file, the claim is: Check all that
         P.O. Box 32849                             apply.
         Knoxville, TN 37930                             Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
                                                          car loan)
    Debtor 2 only
       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)   Recorded Lien - Medical Collection
       community debt

 Date debt was incurred                                      Last 4 digits of account number



   Add the dollar value of your entries in Column A on this page. Write that number here:                                    $595,634.89
   If this is the last page of your form, add the dollar value totals from all pages.
   Write that number here:                                                                                                   $595,634.89

 Part 2:     List Others to Be Notified for a Debt That You Already Listed
 Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is
 trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more
 than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any
 debts in Part 1, do not fill out or submit this page.

          Name, Number, Street, City, State & Zip Code                                                On which line in Part 1 did you enter the creditor?   2.14
          Account Resolution Team, Inc.
          P.O. Box 1503                                                                               Last 4 digits of account number
          Morristown, TN 37816-1503

          Name, Number, Street, City, State & Zip Code                                                On which line in Part 1 did you enter the creditor?   2.3
          Adam Robertson, President
          Commercial Bank                                                                             Last 4 digits of account number
          6710 Cumberland Gap Pkwy
          Harrogate, TN 37752

          Name, Number, Street, City, State & Zip Code                                                On which line in Part 1 did you enter the creditor?   2.14
          Bacon Jessee Perkins
          Carroll & Anderson, LLP                                                                     Last 4 digits of account number
          Georgian Court
          1135 West 3rd North Street
          Morristown, TN 37814-3891

          Name, Number, Street, City, State & Zip Code                                                On which line in Part 1 did you enter the creditor?   2.14
          Bennett L. Cox, Registered Agent
          for University Health System, Inc.                                                          Last 4 digits of account number
          2121 Medical Center Way, Ste. 330
          Knoxville, TN 37920-3282




Official Form 106D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                                   page 8 of 12
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
            Case 3:20-bk-30913-SHB                             Doc 1 Filed 03/24/20 Entered 03/24/20 11:33:36                                   Desc
                                                              Main Document    Page 36 of 74
 Debtor 1 Travis Bryan Hollifield                                                        Case number (if known)
              First Name                Middle Name                  Last Name
 Debtor 2 Tracy Sloan Hollifield
              First Name                Middle Name                  Last Name



        Name, Number, Street, City, State & Zip Code                               On which line in Part 1 did you enter the creditor?   2.10
        Capital Corporate Services, Inc.
        Registered Agent of Republic Finance LLC                                   Last 4 digits of account number
        992 Davidson Drive, Ste. B
        Nashville, TN 37205-1051

        Name, Number, Street, City, State & Zip Code                               On which line in Part 1 did you enter the creditor?   2.11
        Capital Corporate Services, Inc.
        Registered Agent of Republic Finance LLC                                   Last 4 digits of account number
        992 Davidson Drive, Ste. B
        Nashville, TN 37205-1051

        Name, Number, Street, City, State & Zip Code                               On which line in Part 1 did you enter the creditor?   2.3
        Commercial Bank
        6710 Cumberland Gap                                                        Last 4 digits of account number
        Harrogate, TN 37752-0400

        Name, Number, Street, City, State & Zip Code                               On which line in Part 1 did you enter the creditor?   2.9
        Corporation Service Co. Registered Agent
        for Personal Finance Co, LLC                                               Last 4 digits of account number
        2908 Poston Ave.
        Nashville, TN 37203-1312

        Name, Number, Street, City, State & Zip Code                               On which line in Part 1 did you enter the creditor?   2.7
        Corporation Service Company; Registered
        Agent for Mariner Finance, LLC                                             Last 4 digits of account number
        2908 Poston Avenue
        Nashville, TN 37203-1312

        Name, Number, Street, City, State & Zip Code                               On which line in Part 1 did you enter the creditor?   2.1
        CT Corporation System
        Registered Agent for                                                       Last 4 digits of account number
        First Heritage Credit of TN
        300 Montvue Road
        Knoxville, TN 37919-5546

        Name, Number, Street, City, State & Zip Code                               On which line in Part 1 did you enter the creditor?   2.4
        CT Corporation System
        Registered Agent for Covington Credit                                      Last 4 digits of account number
        aka Southern Finance of TN, Inc.
        300 Montvue Rd
        Knoxville, TN 37919-5546

        Name, Number, Street, City, State & Zip Code                               On which line in Part 1 did you enter the creditor?   2.5
        CT Corporation System
        Registered Agent for Covington Credit                                      Last 4 digits of account number
        aka Southern Finance of TN, Inc.
        300 Montvue Rd
        Knoxville, TN 37919-5546

        Name, Number, Street, City, State & Zip Code                               On which line in Part 1 did you enter the creditor?   2.3
        Dennis Michael Robertson, Esq.
        P.O. Box 678                                                               Last 4 digits of account number
        Harrogate, TN 37752-0678


Official Form 106D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                   page 9 of 12
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
            Case 3:20-bk-30913-SHB                             Doc 1 Filed 03/24/20 Entered 03/24/20 11:33:36                                   Desc
                                                              Main Document    Page 37 of 74
 Debtor 1 Travis Bryan Hollifield                                                        Case number (if known)
              First Name                Middle Name                  Last Name
 Debtor 2 Tracy Sloan Hollifield
              First Name                Middle Name                  Last Name



        Name, Number, Street, City, State & Zip Code                               On which line in Part 1 did you enter the creditor?   2.1
        First Heritage Credit
        P.O. Box 1940                                                              Last 4 digits of account number
        Cornelia, GA 30531

        Name, Number, Street, City, State & Zip Code                               On which line in Part 1 did you enter the creditor?   2.6
        Garza Law Firm, PLLC at al
        Keith E. Lowe, Esq.                                                        Last 4 digits of account number
        Bank of America Bldg, Ste. 340
        550 W. Main Street
        Knoxville, TN 37902

        Name, Number, Street, City, State & Zip Code                               On which line in Part 1 did you enter the creditor?   2.10
        Knox Co. General Sessions Court
        Civil Division #6375K                                                      Last 4 digits of account number
        P.O. Box 379
        Knoxville, TN 37901

        Name, Number, Street, City, State & Zip Code                               On which line in Part 1 did you enter the creditor?   2.6
        Knox Co. General Sessions Court
        Civil Division Dkt #13354K                                                 Last 4 digits of account number
        P.O. Box 379
        Knoxville, TN 37901

        Name, Number, Street, City, State & Zip Code                               On which line in Part 1 did you enter the creditor?   2.9
        Knox Co. General Sessions Court
        Civil Division #13664K                                                     Last 4 digits of account number
        P.O. Box 379
        Knoxville, TN 37901

        Name, Number, Street, City, State & Zip Code                               On which line in Part 1 did you enter the creditor?   2.14
        Knox Co. General Sessions Court
        Civil Division #34948H                                                     Last 4 digits of account number
        P.O. Box 379
        Knoxville, TN 37901

        Name, Number, Street, City, State & Zip Code                               On which line in Part 1 did you enter the creditor?   2.7
        Mariner Finance Company
        fka Personal Finance Company                                               Last 4 digits of account number
        8078 Kingston Pike, Ste. 114
        Knoxville, TN 37919

        Name, Number, Street, City, State & Zip Code                               On which line in Part 1 did you enter the creditor?   2.12
        Nick W. Harris, Registered Agent
        for Service Loan Co., Inc.                                                 Last 4 digits of account number
        65 Monroe Ave.
        Memphis, TN 38103-2405

        Name, Number, Street, City, State & Zip Code                               On which line in Part 1 did you enter the creditor?   2.7
        O'Shaughnessy & Carter, PLLC
        735 Broad Street, Ste. 1000                                                Last 4 digits of account number
        Chattanooga, TN 37402




Official Form 106D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                   page 10 of 12
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
            Case 3:20-bk-30913-SHB                             Doc 1 Filed 03/24/20 Entered 03/24/20 11:33:36                                   Desc
                                                              Main Document    Page 38 of 74
 Debtor 1 Travis Bryan Hollifield                                                        Case number (if known)
              First Name                Middle Name                  Last Name
 Debtor 2 Tracy Sloan Hollifield
              First Name                Middle Name                  Last Name



        Name, Number, Street, City, State & Zip Code                               On which line in Part 1 did you enter the creditor?   2.9
        O'Shaughnessy & Carter, PLLC
        Biran L. O'Shaughnessy, Esq.                                               Last 4 digits of account number
        735 Broad Street, Ste. 1000
        Chattanooga, TN 37402

        Name, Number, Street, City, State & Zip Code                               On which line in Part 1 did you enter the creditor?   2.8
        ORNL Federal Credit Union
        Attn: Nicole Chiddix                                                       Last 4 digits of account number
        2077 Town Center Blvd. Ste. #201
        Knoxville, TN 37922

        Name, Number, Street, City, State & Zip Code                               On which line in Part 1 did you enter the creditor?   2.9
        Personal Finance Co., LLC
        8211 Town Center Drive                                                     Last 4 digits of account number
        Nottingham, MD 21236

        Name, Number, Street, City, State & Zip Code                               On which line in Part 1 did you enter the creditor?   2.13
        Registered Agent Solutions, Inc.
        Registered Agent for Tesoro Financial,                                     Last 4 digits of account number
        LLC; aka Solutions Finance of TN
        992 Davidson Drive, Ste. B
        Nashville, TN 37205-1051

        Name, Number, Street, City, State & Zip Code                               On which line in Part 1 did you enter the creditor?   2.10
        Republic Finance, LLC
        Attn: Bankruptcy Dept.                                                     Last 4 digits of account number
        282 Tower Road
        Ponchatoula, LA 70454

        Name, Number, Street, City, State & Zip Code                               On which line in Part 1 did you enter the creditor?   2.11
        Republic Finance, LLC
        Attn: Bankruptcy Dept.                                                     Last 4 digits of account number
        282 Tower Road
        Ponchatoula, LA 70454

        Name, Number, Street, City, State & Zip Code                               On which line in Part 1 did you enter the creditor?   2.8
        Shari R. Coulter
        Registered Agent for ORNL                                                  Last 4 digits of account number
        221 S. Rutgers Ave.
        Oak Ridge, TN 37830-6770

        Name, Number, Street, City, State & Zip Code                               On which line in Part 1 did you enter the creditor?   2.13
        Solutions Finance
        804 Hwy 321 North, Ste. 200                                                Last 4 digits of account number
        Lenoir City, TN 37771

        Name, Number, Street, City, State & Zip Code                               On which line in Part 1 did you enter the creditor?   2.4
        Southern Management Corp. #TN0027
        ATTN: Bankruptcy Dept.                                                     Last 4 digits of account number
        P.O. Box 1947
        Greenville, SC 29602




Official Form 106D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                   page 11 of 12
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
            Case 3:20-bk-30913-SHB                             Doc 1 Filed 03/24/20 Entered 03/24/20 11:33:36                                   Desc
                                                              Main Document    Page 39 of 74
 Debtor 1 Travis Bryan Hollifield                                                        Case number (if known)
              First Name                Middle Name                  Last Name
 Debtor 2 Tracy Sloan Hollifield
              First Name                Middle Name                  Last Name



        Name, Number, Street, City, State & Zip Code                               On which line in Part 1 did you enter the creditor?   2.5
        Southern Management Corp. #TN0027
        ATTN: Bankruptcy Dept.                                                     Last 4 digits of account number
        P.O. Box 1947
        Greenville, SC 29602

        Name, Number, Street, City, State & Zip Code                               On which line in Part 1 did you enter the creditor?   2.2
        Terri Stansell, President & CEO
        Chattanooga Federal Credit Union                                           Last 4 digits of account number
        3120 Broad Street
        Chattanooga, TN 37408-3095

        Name, Number, Street, City, State & Zip Code                               On which line in Part 1 did you enter the creditor?   2.10
        Terry J. Canady, Atty.
        223 Madison Street                                                         Last 4 digits of account number
        Suite 205
        Madison, TN 37115

        Name, Number, Street, City, State & Zip Code                               On which line in Part 1 did you enter the creditor?   2.3
        Terry Lee, Registered Agent
        for Commercial Bank                                                        Last 4 digits of account number
        6718 Cumberland Gap Pkwy.
        Harrogate, TN 37752

        Name, Number, Street, City, State & Zip Code                               On which line in Part 1 did you enter the creditor?   2.8
        Thomas H. Dickenson, Esq.
        Hodges, Doughty & Carson et al                                             Last 4 digits of account number
        P.O. Box 869
        Knoxville, TN 37901-0869

        Name, Number, Street, City, State & Zip Code                               On which line in Part 1 did you enter the creditor?   2.2
        Todd J. Moody, Esq.
        Riverview Tower, Ste. 2100                                                 Last 4 digits of account number
        900 S. Gay Street
        Knoxville, TN 37902-1810

        Name, Number, Street, City, State & Zip Code                               On which line in Part 1 did you enter the creditor?   2.3
        Woolf, McClane, Bright, Allen, et al
        M. Aaron Spencer, Esq.                                                     Last 4 digits of account number
        900 S. Gay Street, Ste. 900
        Knoxville, TN 37902-1810




Official Form 106D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                   page 12 of 12
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
               Case 3:20-bk-30913-SHB                          Doc 1 Filed 03/24/20 Entered 03/24/20 11:33:36                                                    Desc
                                                              Main Document    Page 40 of 74
 Fill in this information to identify your case:

 Debtor 1                     Travis Bryan Hollifield
                              First Name                    Middle Name                        Last Name

 Debtor 2                     Tracy Sloan Hollifield
 (Spouse if, filing)          First Name                    Middle Name                        Last Name


 United States Bankruptcy Court for the:                EASTERN DISTRICT OF TENNESSEE

 Case number
 (if known)                                                                                                                                              Check if this is an
                                                                                                                                                         amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                  12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).
 Part 1:        List All of Your PRIORITY Unsecured Claims
 1.    Do any creditors have priority unsecured claims against you?
           No. Go to Part 2.

           Yes.
 2.    List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For each claim listed,
       identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and nonpriority amounts. As much as
       possible, list the claims in alphabetical order according to the creditor’s name. If you have more than two priority unsecured claims, fill out the Continuation Page of
       Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
       (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                        Total claim           Priority           Nonpriority
                                                                                                                                              amount             amount
 2.1          Internal Revenue Service                               Last 4 digits of account number                                  $0.00              $0.00                 $0.00
              Priority Creditor's Name
              Centralized Insolvency                                 When was the debt incurred?
              Operations
              P.O. Box 7346
              Philadelphia, PA 19101-7346
              Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                               Contingent
              Debtor 1 only                                             Unliquidated
              Debtor 2 only                                             Disputed
              Debtor 1 and Debtor 2 only                             Type of PRIORITY unsecured claim:

              At least one of the debtors and another                   Domestic support obligations

              Check if this claim is for a community debt               Taxes and certain other debts you owe the government
        Is the claim subject to offset?                                 Claims for death or personal injury while you were intoxicated
              No                                                        Other. Specify
              Yes                                                                        Notice Purposes Only




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                             Page 1 of 14
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                              36978                                             Best Case Bankruptcy
             Case 3:20-bk-30913-SHB                             Doc 1 Filed 03/24/20 Entered 03/24/20 11:33:36                                                      Desc
                                                               Main Document    Page 41 of 74
 Debtor 1 Travis Bryan Hollifield
 Debtor 2 Tracy Sloan Hollifield                                                                           Case number (if known)

 2.2        Knox County Trustee                                      Last 4 digits of account number                        $13,644.28             $13,644.28                    $0.00
            Priority Creditor's Name
            Property Tax Division                                    When was the debt incurred?         2016 through 2019
            P.O. Box 70
            Knoxville, TN 37901
            Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                               Contingent
            Debtor 1 only                                               Unliquidated
            Debtor 2 only                                               Disputed
            Debtor 1 and Debtor 2 only                               Type of PRIORITY unsecured claim:

            At least one of the debtors and another                     Domestic support obligations

            Check if this claim is for a community debt                 Taxes and certain other debts you owe the government
        Is the claim subject to offset?                                 Claims for death or personal injury while you were intoxicated
            No                                                          Other. Specify
            Yes                                                                            Property Tax Levy


 Part 2:       List All of Your NONPRIORITY Unsecured Claims
 3.    Do any creditors have nonpriority unsecured claims against you?

          No. You have nothing to report in this part. Submit this form to the court with your other schedules.

          Yes.

 4.    List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
       unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
       than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of
       Part 2.
                                                                                                                                                              Total claim

 4.1        AEL-Morristown                                             Last 4 digits of account number        4060                                                           $741.00
            Nonpriority Creditor's Name
            P.O. Box 144225                                            When was the debt incurred?
            Austin, TX 78701-4225
            Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
            Who incurred the debt? Check one.
                 Debtor 1 only                                             Contingent
                 Debtor 2 only                                             Unliquidated
                 Debtor 1 and Debtor 2 only                                Disputed
                 At least one of the debtors and another               Type of NONPRIORITY unsecured claim:

                Check if this claim is for a community                     Student loans
            debt                                                          Obligations arising out of a separation agreement or divorce that you did not
            Is the claim subject to offset?                            report as priority claims

                 No                                                        Debts to pension or profit-sharing plans, and other similar debts

                 Yes                                                       Other. Specify   Medical Services




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                                  Page 2 of 14
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy
            Case 3:20-bk-30913-SHB                             Doc 1 Filed 03/24/20 Entered 03/24/20 11:33:36                                           Desc
                                                              Main Document    Page 42 of 74
 Debtor 1 Travis Bryan Hollifield
 Debtor 2 Tracy Sloan Hollifield                                                                         Case number (if known)

 4.2      American InfoSource LP                                     Last 4 digits of account number                                                        $1,025.15
          Nonpriority Creditor's Name
          Agent for Verizon                                          When was the debt incurred?           xxxxx0001
          4515 N. Santa Fe Ave.
          Oklahoma City, OK 73118
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Collections


 4.3      Bank of America                                            Last 4 digits of account number       4932                                             $5,925.18
          Nonpriority Creditor's Name
          4909 Savarese Circle                                                                             Opened 05/17 Last Active
          Fl1-908-01-50                                              When was the debt incurred?           10/24/18
          Tampa, FL 33634
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card


 4.4      Capital One Bank                                           Last 4 digits of account number       7367                                             $3,616.89
          Nonpriority Creditor's Name
                                                                                                           Opened 09/13 Last Active
          Po Box 30281                                               When was the debt incurred?           1/25/19
          Salt Lake City, UT 84130
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 3 of 14
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 3:20-bk-30913-SHB                             Doc 1 Filed 03/24/20 Entered 03/24/20 11:33:36                                           Desc
                                                              Main Document    Page 43 of 74
 Debtor 1 Travis Bryan Hollifield
 Debtor 2 Tracy Sloan Hollifield                                                                         Case number (if known)

 4.5      Capital One Bank                                           Last 4 digits of account number       7033                                             $1,907.02
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                                                                 Opened 09/13 Last Active
          Po Box 30285                                               When was the debt incurred?           2/06/19
          Salt Lake City, UT 84130
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card


 4.6      Capital One Bank                                           Last 4 digits of account number       6930                                             $1,691.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                                                                 Opened 02/14 Last Active
          Po Box 30285                                               When was the debt incurred?           3/27/19
          Salt Lake City, UT 84130
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card


 4.7      Capital One Bank                                           Last 4 digits of account number       6534                                             $1,338.49
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                                                                 Opened 02/14 Last Active
          Po Box 30285                                               When was the debt incurred?           3/27/19
          Salt Lake City, UT 84130
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 4 of 14
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 3:20-bk-30913-SHB                             Doc 1 Filed 03/24/20 Entered 03/24/20 11:33:36                                           Desc
                                                              Main Document    Page 44 of 74
 Debtor 1 Travis Bryan Hollifield
 Debtor 2 Tracy Sloan Hollifield                                                                         Case number (if known)

 4.8      Capital One Bank                                           Last 4 digits of account number       6530                                             $1,727.30
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                                                                 Opened 02/14 Last Active
          Po Box 30285                                               When was the debt incurred?           3/27/19
          Salt Lake City, UT 84130
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card


 4.9      Capital One Bank USA NA                                    Last 4 digits of account number       9132                                             $4,760.93
          Nonpriority Creditor's Name
          Bankruptcy Claims Servicer                                                                       Opened 07/16 Last Active
          PO Box 85167                                               When was the debt incurred?           3/24/19
          Richmond, VA 23285-5167
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card


 4.1
 0        Citibank/Best Buy                                          Last 4 digits of account number       5567                                             $5,290.35
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                                                                 Opened 11/16 Last Active
          Po Box 790441                                              When was the debt incurred?           12/09/18
          St. Louis, MO 63179
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Charge Account




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 5 of 14
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 3:20-bk-30913-SHB                             Doc 1 Filed 03/24/20 Entered 03/24/20 11:33:36                                           Desc
                                                              Main Document    Page 45 of 74
 Debtor 1 Travis Bryan Hollifield
 Debtor 2 Tracy Sloan Hollifield                                                                         Case number (if known)

 4.1
 1        Credit Central                                             Last 4 digits of account number       0002                                             $1,050.00
          Nonpriority Creditor's Name
          Attn : Bankruptcy                                                                                Opened 12/18 Last Active
          700 East North St, Ste 15                                  When was the debt incurred?           8/01/19
          Greenville, SC 29601
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Unsecured


 4.1
 2        Credit Collection Services                                 Last 4 digits of account number       6331                                               $618.71
          Nonpriority Creditor's Name
          P.O. Box 55126                                             When was the debt incurred?           8/04/19
          Boston, MA 02205-5126
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Collection for Travelers Property Casualty
              Yes                                                       Other. Specify   Insurance Co


 4.1
 3        Credit One Bank                                            Last 4 digits of account number       8571                                               $548.17
          Nonpriority Creditor's Name
          Attn: Bankruptcy Department                                                                      Opened 05/17 Last Active
          Po Box 98873                                               When was the debt incurred?           6/02/19
          Las Vegas, NV 89193
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 6 of 14
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 3:20-bk-30913-SHB                             Doc 1 Filed 03/24/20 Entered 03/24/20 11:33:36                                           Desc
                                                              Main Document    Page 46 of 74
 Debtor 1 Travis Bryan Hollifield
 Debtor 2 Tracy Sloan Hollifield                                                                         Case number (if known)

 4.1
 4        Financial Accounts Service Team                            Last 4 digits of account number       3972                                             $1,297.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                           When was the debt incurred?           Opened 3/26/18
          8600 Kingston Pike
          P.O. Box 11567
          Knoxville, TN 37919
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Collection for Woodlands Management LLC


 4.1
 5        LendingClub                                                Last 4 digits of account number       6209                                           $20,430.49
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                                                                 Opened 04/17 Last Active
          595 Market St, Ste 200                                     When was the debt incurred?           4/03/19
          San Francisco, CA 94105
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Unsecured


 4.1
 6        Midland Credit Management Inc                              Last 4 digits of account number       5467                                             $2,486.31
          Nonpriority Creditor's Name
          PO Box 60578                                               When was the debt incurred?           2016
          Los Angeles, CA 90060-0578
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Collections




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 7 of 14
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 3:20-bk-30913-SHB                             Doc 1 Filed 03/24/20 Entered 03/24/20 11:33:36                                           Desc
                                                              Main Document    Page 47 of 74
 Debtor 1 Travis Bryan Hollifield
 Debtor 2 Tracy Sloan Hollifield                                                                         Case number (if known)

 4.1
 7        Progressive Insurance                                      Last 4 digits of account number       7045                                               $683.35
          Nonpriority Creditor's Name
          P.O. Box 89490                                             When was the debt incurred?
          Cleveland, OH 44101
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Auto Insurance


 4.1
 8        Regional Finance Corp.                                     Last 4 digits of account number       2877                                             $1,511.72
          Nonpriority Creditor's Name
                                                                                                           Opened 6/05/18 Last Active
          1645 Downtown West Blvd., Unit 11                          When was the debt incurred?           3/13/19
          Knoxville, TN 37919
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Unsecured


 4.1
 9        RSI Enterprises, Inc.                                      Last 4 digits of account number       4133                                               $600.00
          Nonpriority Creditor's Name
          PO Box 16190                                               When was the debt incurred?
          Phoenix, AZ 85011-6190
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Collection for City of Farragut




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 8 of 14
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 3:20-bk-30913-SHB                             Doc 1 Filed 03/24/20 Entered 03/24/20 11:33:36                                           Desc
                                                              Main Document    Page 48 of 74
 Debtor 1 Travis Bryan Hollifield
 Debtor 2 Tracy Sloan Hollifield                                                                         Case number (if known)

 4.2
 0        Suntrust Bank                                              Last 4 digits of account number                                                        $3,000.00
          Nonpriority Creditor's Name
          ATTN: Bankruptcy Dept. RVW 3034                            When was the debt incurred?
          P.O. Box 27767
          Richmond, VA 23261
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Overdraft


 4.2
 1        Syncb/HSN                                                  Last 4 digits of account number       8245                                             $4,161.55
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                                                                 Opened 07/17 Last Active
          Po Box 965060                                              When was the debt incurred?           1/22/19
          Orlando, FL 32896
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Charge Account


 4.2
 2        Synchrony Bank                                             Last 4 digits of account number       5418                                             $2,719.37
          Nonpriority Creditor's Name
          Attn: Bankruptcy Dept                                                                            Opened 12/15 Last Active
          Po Box 965060                                              When was the debt incurred?           1/16/19
          Orlando, FL 32896
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Charge Account




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 9 of 14
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 3:20-bk-30913-SHB                             Doc 1 Filed 03/24/20 Entered 03/24/20 11:33:36                                           Desc
                                                              Main Document    Page 49 of 74
 Debtor 1 Travis Bryan Hollifield
 Debtor 2 Tracy Sloan Hollifield                                                                         Case number (if known)

 4.2
 3         Synchrony Bank/Lowes                                      Last 4 digits of account number       5696                                             $2,486.00
           Nonpriority Creditor's Name
           Attn: Bankruptcy                                                                                Opened 11/18/16 Last Active
           Po Box 965060                                             When was the debt incurred?           1/16/19
           Orlando, FL 32896
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                   Student loans
           debt                                                         Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Charge Account


 4.2
 4         Synchrony Bank/QVC                                        Last 4 digits of account number       3157                                               $808.82
           Nonpriority Creditor's Name
           Attn: Bankruptcy Dept                                                                           Opened 02/18 Last Active
           Po Box 965060                                             When was the debt incurred?           3/01/19
           Orlando, FL 32896
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                   Student loans
           debt                                                         Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Charge Account


 4.2       Vasey Heating & Air Conditioning,
 5         Inc.                                                      Last 4 digits of account number       6267                                               $292.79
           Nonpriority Creditor's Name
           214 Watt Road                                             When was the debt incurred?
           Knoxville, TN 37934
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                   Student loans
           debt                                                         Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Services

 Part 3:      List Others to Be Notified About a Debt That You Already Listed
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
   is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you

Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 10 of 14
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 3:20-bk-30913-SHB                             Doc 1 Filed 03/24/20 Entered 03/24/20 11:33:36                                                   Desc
                                                              Main Document    Page 50 of 74
 Debtor 1 Travis Bryan Hollifield
 Debtor 2 Tracy Sloan Hollifield                                                                         Case number (if known)

   have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
   notified for any debts in Parts 1 or 2, do not fill out or submit this page.
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 American InfoSource, LP                                       Line 4.9 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 as Agent for Capital One Bank                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 (USA), N.A
 4515 N. Santa Fe Ave.
 Oklahoma City, OK 73118
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 American InfoSource, LP                                       Line 4.7 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 as Agent for Capital One Bank                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 (USA), N.A
 4515 N. Santa Fe Ave.
 Oklahoma City, OK 73118
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 American InfoSource, LP                                       Line 4.8 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 as Agent for Capital One Bank                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 (USA), N.A
 4515 N. Santa Fe Ave.
 Oklahoma City, OK 73118
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Bank of America                                               Line 4.3 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 PO Box 15019                                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 Wilmington, DE 19886-5019
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Bank of America                                               Line 4.3 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 P.O. Box 982284                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 El Paso, TX 79998-2238
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Best Buy/Citibank                                             Line 4.10 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 P.O. Box 78009                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 Phoenix, AZ 85062-8009
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Caine & Weiner, et al                                         Line 4.17 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 P.O. Box 55848                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 Sherman Oaks, CA 91413
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Capital One Bank                                              Line 4.4 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 P.O. Box 71083                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 Charlotte, NC 28272-1083
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Capital One Bank                                              Line 4.4 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 Bankruptcy Claims Servicer                                                                               Part 2: Creditors with Nonpriority Unsecured Claims
 PO Box 85167
 Richmond, VA 23285-5167
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Capital One Bank                                              Line 4.5 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 P.O. Box 71083                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 Charlotte, NC 28272-1083
                                                               Last 4 digits of account number


Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 11 of 14
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
            Case 3:20-bk-30913-SHB                             Doc 1 Filed 03/24/20 Entered 03/24/20 11:33:36                                                   Desc
                                                              Main Document    Page 51 of 74
 Debtor 1 Travis Bryan Hollifield
 Debtor 2 Tracy Sloan Hollifield                                                                         Case number (if known)

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Capital One Bank                                              Line 4.5 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 Bankruptcy Claims Servicer                                                                               Part 2: Creditors with Nonpriority Unsecured Claims
 PO Box 85167
 Richmond, VA 23285-5167
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Capital One Bank                                              Line 4.6 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 Bankruptcy Claims Servicer                                                                               Part 2: Creditors with Nonpriority Unsecured Claims
 PO Box 85167
 Richmond, VA 23285-5167
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Capital One Bank                                              Line 4.6 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 P.O. Box 71083                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 Charlotte, NC 28272-1083
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Capital One Bank                                              Line 4.7 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 Bankruptcy Claims Servicer                                                                               Part 2: Creditors with Nonpriority Unsecured Claims
 PO Box 85167
 Richmond, VA 23285-5167
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Capital One Bank                                              Line 4.7 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 P.O. Box 71083                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 Charlotte, NC 28272-1083
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Capital One Bank                                              Line 4.8 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 P.O. Box 71083                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 Charlotte, NC 28272-1083
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Capital One Bank                                              Line 4.8 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 Bankruptcy Claims Servicer                                                                               Part 2: Creditors with Nonpriority Unsecured Claims
 PO Box 85167
 Richmond, VA 23285-5167
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Capital One Bank (USA) NA                                     Line 4.9 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 Michael Wassmer, President                                                                               Part 2: Creditors with Nonpriority Unsecured Claims
 1680 Capital One Drive
 Mc Lean, VA 22102
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 City of Farragut                                              Line 4.19 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 11408 Municipal Center Drive                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 Knoxville, TN 37934-2830
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Credit Central                                                Line 4.11 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 700 E. North Street, Ste. 15                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 Greenville, SC 29601
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Daniel A. Sanders                                             Line 2.2 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 Knox Co. Delinquent Tax Attorney                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 Office of the Knox Co. Trustee

Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 12 of 14
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
            Case 3:20-bk-30913-SHB                             Doc 1 Filed 03/24/20 Entered 03/24/20 11:33:36                                                   Desc
                                                              Main Document    Page 52 of 74
 Debtor 1 Travis Bryan Hollifield
 Debtor 2 Tracy Sloan Hollifield                                                                         Case number (if known)

 P.O. Box 70
 Knoxville, TN 37901
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Firstsource Advantage, LLC                                    Line 4.21 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 205 Bryant Woods South                                                                                   Part 2: Creditors with Nonpriority Unsecured Claims
 Amherst, NY 14228
                                                               Last 4 digits of account number                  1534

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Jefferson Capital Systems, LLC                                Line 4.21 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 P.O. Box 7999                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Saint Cloud, MN 56302-9617
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Jefferson Capital Systems, LLC                                Line 4.24 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 P.O. Box 7999                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Saint Cloud, MN 56302-9617
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Kenny L. Saffles, Esq.                                        Line 2.1 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 Howard H. Baker Jr. US Courthouse                                                                        Part 2: Creditors with Nonpriority Unsecured Claims
 800 Market Street, #211
 Knoxville, TN 37901
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Lowes/SYNCB                                                   Line 4.23 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 P.O. Box 530914                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 Atlanta, GA 30353-0914
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 LVNV Funding - Resurgent Capital                              Line 4.13 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Service                                                                                                  Part 2: Creditors with Nonpriority Unsecured Claims
 P. O. Box 10587
 Greenville, SC 29603-0587
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Midland Credit Management Inc.                                Line 4.16 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 2037                                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 Warren, MI 48090
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Midland Credit Management, Inc.                               Line 4.4 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 350 Camino De La Reina, Ste. 100                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 San Diego, CA 92108
                                                               Last 4 digits of account number                  1965

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Midland Credit Management, Inc.                               Line 4.4 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 P.O. Box 2037                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Warren, MI 48090-2001
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Midland Credit Management, Inc.                               Line 4.5 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 P.O. Box 2037                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Warren, MI 48090-2001
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Midland Credit Management, Inc.                               Line 4.5 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 350 Camino De La Reina, Ste. 100
Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 13 of 14
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
            Case 3:20-bk-30913-SHB                             Doc 1 Filed 03/24/20 Entered 03/24/20 11:33:36                                                   Desc
                                                              Main Document    Page 53 of 74
 Debtor 1 Travis Bryan Hollifield
 Debtor 2 Tracy Sloan Hollifield                                                                         Case number (if known)

 San Diego, CA 92108                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims
                                                               Last 4 digits of account number                    1964

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Portfolio Recovery Associates, LLC                            Line 4.10 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 P.O. Box 41067                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 Norfolk, VA 23541
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 PRA Receivables Management, LLC                               Line 4.22 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Collection for Synchrony Bank                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 P.O. Box 41021
 Norfolk, VA 23541
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Regional Management Corp.                                     Line 4.18 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 979 Batesville Road, Ste. B                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 Greer, SC 29651
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Travelers Insurance                                           Line 4.12 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 77 Hartland St., Ste. 401                                                                                Part 2: Creditors with Nonpriority Unsecured Claims
 P.O. Box 280431
 East Hartford, CT 06128
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Verizon Wireless                                              Line 4.2 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 Attn: Bankruptcy Department                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 500 Technology Drive, Suite 550
 Saint Charles, MO 63304
                                                               Last 4 digits of account number


 Part 4:       Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
   type of unsecured claim.

                                                                                                                                Total Claim
                        6a.   Domestic support obligations                                                  6a.       $                           0.00
 Total
 claims
 from Part 1            6b.   Taxes and certain other debts you owe the government                          6b.       $                    13,644.28
                        6c.   Claims for death or personal injury while you were intoxicated                6c.       $                         0.00
                        6d.   Other. Add all other priority unsecured claims. Write that amount here.       6d.       $                         0.00

                        6e.   Total Priority. Add lines 6a through 6d.                                      6e.       $                    13,644.28

                                                                                                                                Total Claim
                        6f.   Student loans                                                                 6f.       $                           0.00
 Total
 claims
 from Part 2            6g.   Obligations arising out of a separation agreement or divorce that
                              you did not report as priority claims                                         6g.       $                           0.00
                        6h.   Debts to pension or profit-sharing plans, and other similar debts             6h.       $                           0.00
                        6i.   Other. Add all other nonpriority unsecured claims. Write that amount          6i.
                              here.                                                                                   $                    70,717.59

                        6j.   Total Nonpriority. Add lines 6f through 6i.                                   6j.       $                    70,717.59




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 14 of 14
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
                Case 3:20-bk-30913-SHB                           Doc 1 Filed 03/24/20 Entered 03/24/20 11:33:36                                  Desc
                                                                Main Document    Page 54 of 74
 Fill in this information to identify your case:

 Debtor 1                  Travis Bryan Hollifield
                           First Name                         Middle Name              Last Name

 Debtor 2                  Tracy Sloan Hollifield
 (Spouse if, filing)       First Name                         Middle Name              Last Name


 United States Bankruptcy Court for the:               EASTERN DISTRICT OF TENNESSEE

 Case number
 (if known)                                                                                                                             Check if this is an
                                                                                                                                        amended filing



Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                     12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1.      Do you have any executory contracts or unexpired leases?
              No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
              Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B:Property (Official Form 106 A/B).

2.      List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
        example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts
        and unexpired leases.


         Person or company with whom you have the contract or lease                      State what the contract or lease is for
                           Name, Number, Street, City, State and ZIP Code
  2.1
           Name


           Number        Street

           City                                     State                   ZIP Code
  2.2
           Name


           Number        Street

           City                                     State                   ZIP Code
  2.3
           Name


           Number        Street

           City                                     State                   ZIP Code
  2.4
           Name


           Number        Street

           City                                     State                   ZIP Code
  2.5
           Name


           Number        Street

           City                                     State                   ZIP Code




Official Form 106G                                 Schedule G: Executory Contracts and Unexpired Leases                                                 Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
               Case 3:20-bk-30913-SHB                                Doc 1 Filed 03/24/20 Entered 03/24/20 11:33:36                   Desc
                                                                    Main Document    Page 55 of 74
 Fill in this information to identify your case:

 Debtor 1                   Travis Bryan Hollifield
                            First Name                            Middle Name       Last Name

 Debtor 2                   Tracy Sloan Hollifield
 (Spouse if, filing)        First Name                            Middle Name       Last Name


 United States Bankruptcy Court for the:                 EASTERN DISTRICT OF TENNESSEE

 Case number
 (if known)                                                                                                                   Check if this is an
                                                                                                                              amended filing


Official Form 106H
Schedule H: Your Codebtors                                                                                                                    12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married
people are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page,
fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write
your name and case number (if known). Answer every question.

       1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

           No
           Yes

       2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
       Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

           No. Go to line 3.
           Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?


   3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown
      in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
      Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill
      out Column 2.

                Column 1: Your codebtor                                                             Column 2: The creditor to whom you owe the debt
                Name, Number, Street, City, State and ZIP Code                                      Check all schedules that apply:

    3.1                                                                                                Schedule D, line
                Name
                                                                                                       Schedule E/F, line
                                                                                                       Schedule G, line
                Number             Street
                City                                      State                      ZIP Code




    3.2                                                                                                Schedule D, line
                Name
                                                                                                       Schedule E/F, line
                                                                                                       Schedule G, line
                Number             Street
                City                                      State                      ZIP Code




Official Form 106H                                                              Schedule H: Your Codebtors                                 Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
              Case 3:20-bk-30913-SHB                    Doc 1 Filed 03/24/20 Entered 03/24/20 11:33:36                                 Desc
                                                       Main Document    Page 56 of 74


Fill in this information to identify your case:

Debtor 1                      Travis Bryan Hollifield

Debtor 2                      Tracy Sloan Hollifield
(Spouse, if filing)

United States Bankruptcy Court for the:       EASTERN DISTRICT OF TENNESSEE

Case number                                                                                             Check if this is:
(If known)
                                                                                                           An amended filing
                                                                                                           A supplement showing postpetition chapter
                                                                                                           13 income as of the following date:

Official Form 106I                                                                                         MM / DD/ YYYY
Schedule I: Your Income                                                                                                                            12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1:               Describe Employment

1.     Fill in your employment
       information.                                                Debtor 1                                   Debtor 2 or non-filing spouse

       If you have more than one job,                                 Employed                                   Employed
       attach a separate page with           Employment status
       information about additional                                   Not employed                               Not employed
       employers.
                                             Occupation            Salesman
       Include part-time, seasonal, or
       self-employed work.                   Employer's name       Lazy Days

       Occupation may include student        Employer's address
                                                                   6130 Lazy Days Blvd.
       or homemaker, if it applies.
                                                                   Tampa, FL 33584

                                             How long employed there?         1/09/2020

Part 2:               Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

                                                                                                      For Debtor 1       For Debtor 2 or
                                                                                                                         non-filing spouse

       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions). If not paid monthly, calculate what the monthly wage would be.          2.    $       12,682.00      $              0.00

3.     Estimate and list monthly overtime pay.                                              3.   +$             0.00     +$             0.00

4.     Calculate gross Income. Add line 2 + line 3.                                         4.    $     12,682.00            $        0.00




Official Form 106I                                                      Schedule I: Your Income                                                 page 1
           Case 3:20-bk-30913-SHB                  Doc 1 Filed 03/24/20 Entered 03/24/20 11:33:36                                       Desc
                                                  Main Document    Page 57 of 74

Debtor 1   Travis Bryan Hollifield
Debtor 2   Tracy Sloan Hollifield                                                                Case number (if known)



                                                                                                     For Debtor 1          For Debtor 2 or
                                                                                                                           non-filing spouse
     Copy line 4 here                                                                     4.         $      12,682.00      $             0.00

5.   List all payroll deductions:
     5a.    Tax, Medicare, and Social Security deductions                                 5a.        $        1,754.00     $               0.00
     5b.    Mandatory contributions for retirement plans                                  5b.        $            0.00     $               0.00
     5c.    Voluntary contributions for retirement plans                                  5c.        $            0.00     $               0.00
     5d.    Required repayments of retirement fund loans                                  5d.        $            0.00     $               0.00
     5e.    Insurance                                                                     5e.        $            0.00     $               0.00
     5f.    Domestic support obligations                                                  5f.        $            0.00     $               0.00
     5g.    Union dues                                                                    5g.        $            0.00     $               0.00
     5h.    Other deductions. Specify:                                                    5h.+       $            0.00 +   $               0.00
6.   Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                       6.     $            1,754.00     $               0.00
7.   Calculate total monthly take-home pay. Subtract line 6 from line 4.                  7.     $          10,928.00      $               0.00
8.   List all other income regularly received:
     8a. Net income from rental property and from operating a business,
            profession, or farm
            Attach a statement for each property and business showing gross
            receipts, ordinary and necessary business expenses, and the total
            monthly net income.                                                           8a.        $              0.00   $               0.00
     8b. Interest and dividends                                                           8b.        $              0.00   $               0.00
     8c. Family support payments that you, a non-filing spouse, or a dependent
            regularly receive
            Include alimony, spousal support, child support, maintenance, divorce
            settlement, and property settlement.                                          8c.        $              0.00   $               0.00
     8d. Unemployment compensation                                                        8d.        $              0.00   $               0.00
     8e. Social Security                                                                  8e.        $              0.00   $               0.00
     8f.    Other government assistance that you regularly receive
            Include cash assistance and the value (if known) of any non-cash assistance
            that you receive, such as food stamps (benefits under the Supplemental
            Nutrition Assistance Program) or housing subsidies.
            Specify:                                                                      8f.        $              0.00   $               0.00
     8g. Pension or retirement income                                                     8g.        $              0.00   $               0.00
                                               SPIFF Gross Estimated 1099 per
     8h.    Other monthly income. Specify:     month                                      8h.+ $              1,000.00 + $                 0.00

9.   Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                             9.     $            1,000.00     $                0.00

10. Calculate monthly income. Add line 7 + line 9.                                    10. $              11,928.00 + $          0.00 = $          11,928.00
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
    other friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                  11. +$                   0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
    applies                                                                                                                      12.   $          11,928.00
                                                                                                                                       Combined
                                                                                                                                       monthly income
13. Do you expect an increase or decrease within the year after you file this form?
          No.
          Yes. Explain: 1. Debtor #1 income above is a base pay plus projected commissions + bonus. Based initially on
                             the first three biweekly checks and projected.

                             2. Debtor anticipates paying rent & utilities in Florida for approximately $1,200 a month.




Official Form 106I                                                     Schedule I: Your Income                                                      page 2
         Case 3:20-bk-30913-SHB                        Doc 1 Filed 03/24/20 Entered 03/24/20 11:33:36                                         Desc
                                                      Main Document    Page 58 of 74


Fill in this information to identify your case:

Debtor 1                 Travis Bryan Hollifield                                                           Check if this is:
                                                                                                               An amended filing
Debtor 2                 Tracy Sloan Hollifield                                                                A supplement showing postpetition chapter
(Spouse, if filing)                                                                                            13 expenses as of the following date:

United States Bankruptcy Court for the:   EASTERN DISTRICT OF TENNESSEE                                              MM / DD / YYYY

Case number
(If known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                                12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Part 1:   Describe Your Household
1. Is this a joint case?
           No. Go to line 2.
           Yes. Does Debtor 2 live in a separate household?

                      No
                      Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2.    Do you have dependents?               No
      Do not list Debtor 1 and              Yes.
                                                   Fill out this information for   Dependent’s relationship to          Dependent’s    Does dependent
      Debtor 2.                                    each dependent..............    Debtor 1 or Debtor 2                 age            live with you?

      Do not state the                                                                                                                      No
      dependents names.                                                            Son                                  8                   Yes
                                                                                                                                            No
                                                                                                                                            Yes
                                                                                                                                            No
                                                                                                                                            Yes
                                                                                                                                            No
                                                                                                                                            Yes
3.    Do your expenses include                     No
      expenses of people other than
      yourself and your dependents?                Yes

Part 2:    Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 106I.)                                                                                                       Your expenses


4.    The rental or home ownership expenses for your residence. Include first mortgage
      payments and any rent for the ground or lot.                                                          4. $                                  0.00

      If not included in line 4:

      4a. Real estate taxes                                                                               4a.    $                           255.00
      4b. Property, homeowner’s, or renter’s insurance                                                    4b.    $                           372.00
      4c. Home maintenance, repair, and upkeep expenses                                                   4c.    $                           100.00
      4d. Homeowner’s association or condominium dues                                                     4d.    $                             0.00
5.    Additional mortgage payments for your residence, such as home equity loans                           5.    $                             0.00




Official Form 106J                                                   Schedule J: Your Expenses                                                           page 1
        Case 3:20-bk-30913-SHB                         Doc 1 Filed 03/24/20 Entered 03/24/20 11:33:36                                               Desc
                                                      Main Document    Page 59 of 74

Debtor 1     Travis Bryan Hollifield
Debtor 2     Tracy Sloan Hollifield                                                                    Case number (if known)

6.    Utilities:
      6a. Electricity, heat, natural gas                                                     6a. $                                                425.00
      6b. Water, sewer, garbage collection                                                   6b. $                                                178.00
      6c. Telephone, cell phone, Internet, satellite, and cable services                     6c. $                                                682.00
      6d. Other. Specify: Security                                                           6d. $                                                 53.00
7.    Food and housekeeping supplies                                                           7. $                                             1,200.00
8.    Childcare and children’s education costs                                                 8. $                                               150.00
9.    Clothing, laundry, and dry cleaning                                                      9. $                                               280.00
10.   Personal care products and services                                                    10. $                                                100.00
11.   Medical and dental expenses                                                            11. $                                                200.00
12.   Transportation. Include gas, maintenance, bus or train fare.
      Do not include car payments.                                                           12. $                                                 700.00
13.   Entertainment, clubs, recreation, newspapers, magazines, and books                     13. $                                                   0.00
14.   Charitable contributions and religious donations                                       14. $                                                 450.00
15.   Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a. Life insurance                                                                  15a. $                                                    0.00
      15b. Health insurance                                                                15b. $                                                    0.00
      15c. Vehicle insurance                                                               15c. $                                                  323.00
      15d. Other insurance. Specify:                                                       15d. $                                                    0.00
16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify:                                                                               16. $                                                    0.00
17.   Installment or lease payments:
      17a. Car payments for Vehicle 1                                                      17a. $                                                     0.00
      17b. Car payments for Vehicle 2                                                      17b. $                                                     0.00
      17c. Other. Specify:                                                                 17c. $                                                     0.00
      17d. Other. Specify:                                                                 17d. $                                                     0.00
18.   Your payments of alimony, maintenance, and support that you did not report as
      deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).        18. $                                                    0.00
19.   Other payments you make to support others who do not live with you.                         $                                                   0.00
      Specify:                                                                               19.
20.   Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
      20a. Mortgages on other property                                                     20a. $                                                   0.00
      20b. Real estate taxes                                                               20b. $                                                   0.00
      20c. Property, homeowner’s, or renter’s insurance                                    20c. $                                                   0.00
      20d. Maintenance, repair, and upkeep expenses                                        20d. $                                                   0.00
      20e. Homeowner’s association or condominium dues                                     20e. $                                                   0.00
21.   Other: Specify:    Pet Care                                                            21. +$                                               100.00
      Work Lunches/ Food Mr.                                                                      +$                                              148.00
      Vehicle Tags                                                                                +$                                               12.00
      Mr. Budget Florida expenses (rent & utilities)                                              +$                                            1,200.00
22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                     $                       6,928.00
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                             $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                                $                       6,928.00
23. Calculate your monthly net income.
    23a. Copy line 12 (your combined monthly income) from Schedule I.                                      23a. $                              11,928.00
    23b. Copy your monthly expenses from line 22c above.                                                   23b. -$                              6,928.00

      23c. Subtract your monthly expenses from your monthly income.
           The result is your monthly net income.                                                           23c. $                              5,000.00

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
      For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
      modification to the terms of your mortgage?
         No.
         Yes.             Explain here:




Official Form 106J                                                  Schedule J: Your Expenses                                                                     page 2
               Case 3:20-bk-30913-SHB                          Doc 1 Filed 03/24/20 Entered 03/24/20 11:33:36                                 Desc
                                                              Main Document    Page 60 of 74




 Fill in this information to identify your case:

 Debtor 1                    Travis Bryan Hollifield
                             First Name                     Middle Name             Last Name

 Debtor 2                    Tracy Sloan Hollifield
 (Spouse if, filing)         First Name                     Middle Name             Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF TENNESSEE

 Case number
 (if known)                                                                                                                           Check if this is an
                                                                                                                                      amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                          12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                       Sign Below


        Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

                No

                Yes. Name of person                                                                             Attach Bankruptcy Petition Preparer’s Notice,
                                                                                                                Declaration, and Signature (Official Form 119)


       Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
       that they are true and correct.

        X /s/ Travis Bryan Hollifield                                               X   /s/ Tracy Sloan Hollifield
              Travis Bryan Hollifield                                                   Tracy Sloan Hollifield
              Signature of Debtor 1                                                     Signature of Debtor 2

              Date       03/11/2020                                                     Date    03/11/2020




Official Form 106Dec                                       Declaration About an Individual Debtor's Schedules
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
            Case 3:20-bk-30913-SHB                             Doc 1 Filed 03/24/20 Entered 03/24/20 11:33:36                    Desc
                                                              Main Document    Page 61 of 74

Notice Required by 11 U.S.C. § 342(b) for
Individuals Filing for Bankruptcy (Form 2010)


                                                                                          Chapter 7:         Liquidation
 This notice is for you if:
                                                                                                  $245      filing fee
        You are an individual filing for bankruptcy,
        and                                                                                        $75   administrative fee

        Your debts are primarily consumer debts.                                          +        $15   trustee surcharge
        Consumer debts are defined in 11 U.S.C.
        § 101(8) as “incurred by an individual                                                    $335      total fee
        primarily for a personal, family, or
        household purpose.”                                                               Chapter 7 is for individuals who have financial
                                                                                          difficulty preventing them from paying their debts
                                                                                          and who are willing to allow their nonexempt
 The types of bankruptcy that are available to                                            property to be used to pay their creditors. The
 individuals                                                                              primary purpose of filing under chapter 7 is to have
                                                                                          your debts discharged. The bankruptcy discharge
 Individuals who meet the qualifications may file under                                   relieves you after bankruptcy from having to pay
 one of four different chapters of Bankruptcy Code:                                       many of your pre-bankruptcy debts. Exceptions exist
                                                                                          for particular debts, and liens on property may still
        Chapter 7 - Liquidation                                                           be enforced after discharge. For example, a creditor
                                                                                          may have the right to foreclose a home mortgage or
        Chapter 11 - Reorganization                                                       repossess an automobile.

        Chapter 12 - Voluntary repayment plan                                             However, if the court finds that you have committed
                   for family farmers or                                                  certain kinds of improper conduct described in the
                   fishermen                                                              Bankruptcy Code, the court may deny your
                                                                                          discharge.
        Chapter 13 - Voluntary repayment plan
                   for individuals with regular                                           You should know that even if you file chapter 7 and
                   income                                                                 you receive a discharge, some debts are not
                                                                                          discharged under the law. Therefore, you may still
                                                                                          be responsible to pay:
 You should have an attorney review your
 decision to file for bankruptcy and the choice of                                            most taxes;
 chapter.
                                                                                              most student loans;

                                                                                              domestic support and property settlement
                                                                                              obligations;




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                       page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
            Case 3:20-bk-30913-SHB                             Doc 1 Filed 03/24/20 Entered 03/24/20 11:33:36                         Desc
                                                              Main Document    Page 62 of 74


        most fines, penalties, forfeitures, and criminal                                  your income is more than the median income for your
        restitution obligations; and                                                      state of residence and family size, depending on the
                                                                                          results of the Means Test, the U.S. trustee, bankruptcy
        certain debts that are not listed in your bankruptcy                              administrator, or creditors can file a motion to dismiss
        papers.                                                                           your case under § 707(b) of the Bankruptcy Code. If a
                                                                                          motion is filed, the court will decide if your case should
 You may also be required to pay debts arising from:                                      be dismissed. To avoid dismissal, you may choose to
                                                                                          proceed under another chapter of the Bankruptcy
        fraud or theft;                                                                   Code.

        fraud or defalcation while acting in breach of                                    If you are an individual filing for chapter 7 bankruptcy,
        fiduciary capacity;                                                               the trustee may sell your property to pay your debts,
                                                                                          subject to your right to exempt the property or a portion
        intentional injuries that you inflicted; and                                      of the proceeds from the sale of the property. The
                                                                                          property, and the proceeds from property that your
        death or personal injury caused by operating a                                    bankruptcy trustee sells or liquidates that you are
        motor vehicle, vessel, or aircraft while intoxicated                              entitled to, is called exempt property. Exemptions may
        from alcohol or drugs.                                                            enable you to keep your home, a car, clothing, and
                                                                                          household items or to receive some of the proceeds if
 If your debts are primarily consumer debts, the court                                    the property is sold.
 can dismiss your chapter 7 case if it finds that you have
 enough income to repay creditors a certain amount.                                       Exemptions are not automatic. To exempt property,
 You must file Chapter 7 Statement of Your Current                                        you must list it on Schedule C: The Property You Claim
 Monthly Income (Official Form 122A–1) if you are an                                      as Exempt (Official Form 106C). If you do not list the
 individual filing for bankruptcy under chapter 7. This                                   property, the trustee may sell it and pay all of the
 form will determine your current monthly income and                                      proceeds to your creditors.
 compare whether your income is more than the median
 income that applies in your state.

 If your income is not above the median for your state,
 you will not have to complete the other chapter 7 form,                                  Chapter 11: Reorganization
 the Chapter 7 Means Test Calculation (Official Form
 122A–2).
                                                                                                      $1,167    filing fee
 If your income is above the median for your state, you
 must file a second form —the Chapter 7 Means Test                                           +           $550    administrative fee
 Calculation (Official Form 122A–2). The calculations on
                                                                                                      $1,717    total fee
 the form— sometimes called the Means Test—deduct
 from your income living expenses and payments on
                                                                                          Chapter 11 is often used for reorganizing a business,
 certain debts to determine any amount available to pay
                                                                                          but is also available to individuals. The provisions of
 unsecured creditors. If
                                                                                          chapter 11 are too complicated to summarize briefly.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                            page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
            Case 3:20-bk-30913-SHB                             Doc 1 Filed 03/24/20 Entered 03/24/20 11:33:36                        Desc
                                                              Main Document    Page 63 of 74
        Read These Important Warnings

             Because bankruptcy can have serious long-term financial and legal consequences, including loss of
             your property, you should hire an attorney and carefully consider all of your options before you file.
             Only an attorney can give you legal advice about what can happen as a result of filing for bankruptcy
             and what your options are. If you do file for bankruptcy, an attorney can help you fill out the forms
             properly and protect you, your family, your home, and your possessions.

             Although the law allows you to represent yourself in bankruptcy court, you should understand that
             many people find it difficult to represent themselves successfully. The rules are technical, and a mistake
             or inaction may harm you. If you file without an attorney, you are still responsible for knowing and
             following all of the legal requirements.

             You should not file for bankruptcy if you are not eligible to file or if you do not intend to file the
             necessary documents.

             Bankruptcy fraud is a serious crime; you could be fined and imprisoned if you commit fraud in your
             bankruptcy case. Making a false statement, concealing property, or obtaining money or property by
             fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to
             20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                                                                                          Under chapter 13, you must file with the court a plan
 Chapter 12: Repayment plan for family                                                    to repay your creditors all or part of the money that
             farmers or fishermen                                                         you owe them, usually using your future earnings. If
                                                                                          the court approves your plan, the court will allow you
                                                                                          to repay your debts, as adjusted by the plan, within 3
                   $200        filing fee                                                 years or 5 years, depending on your income and other
 +                  $75        administrative fee                                         factors.
                   $275        total fee
                                                                                          After you make all the payments under your plan,
 Similar to chapter 13, chapter 12 permits family farmers                                 many of your debts are discharged. The debts that are
 and fishermen to repay their debts over a period of time                                 not discharged and that you may still be responsible to
 using future earnings and to discharge some debts that                                   pay include:
 are not paid.
                                                                                                 domestic support obligations,

                                                                                                 most student loans,
 Chapter 13: Repayment plan for
             individuals with regular                                                            certain taxes,
             income
                                                                                                 debts for fraud or theft,

                   $235        filing fee                                                        debts for fraud or defalcation while acting in a
 +                  $75        administrative fee                                                fiduciary capacity,
                   $310        total fee
                                                                                                 most criminal fines and restitution obligations,
 Chapter 13 is for individuals who have regular income
 and would like to pay all or part of their debts in                                             certain debts that are not listed in your
 installments over a period of time and to discharge                                             bankruptcy papers,
 some debts that are not paid. You are eligible for
 chapter 13 only if your debts are not more than certain                                         certain debts for acts that caused death or
 dollar amounts set forth in 11 U.S.C. § 109.                                                    personal injury, and

                                                                                                 certain long-term secured debts.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                           page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
            Case 3:20-bk-30913-SHB                             Doc 1 Filed 03/24/20 Entered 03/24/20 11:33:36                       Desc
                                                              Main Document    Page 64 of 74
                                                                                          A married couple may file a bankruptcy case
               Warning: File Your Forms on Time                                           together—called a joint case. If you file a joint case and
                                                                                          each spouse lists the same mailing address on the
 Section 521(a)(1) of the Bankruptcy Code requires that                                   bankruptcy petition, the bankruptcy court generally will
 you promptly file detailed information about your                                        mail you and your spouse one copy of each notice,
 creditors, assets, liabilities, income, expenses and                                     unless you file a statement with the court asking that
 general financial condition. The court may dismiss your                                  each spouse receive separate copies.
 bankruptcy case if you do not file this information within
 the deadlines set by the Bankruptcy Code, the                                            Understand which services you could receive from
 Bankruptcy Rules, and the local rules of the court.                                      credit counseling agencies

 For more information about the documents and                                             The law generally requires that you receive a credit
 their deadlines, go to:                                                                  counseling briefing from an approved credit counseling
 http://www.uscourts.gov/bkforms/bankruptcy_form                                          agency. 11 U.S.C. § 109(h). If you are filing a joint
 s.html#procedure.                                                                        case, both spouses must receive the briefing. With
                                                                                          limited exceptions, you must receive it within the 180
                                                                                          days before you file your bankruptcy petition. This
 Bankruptcy crimes have serious consequences                                              briefing is usually conducted by telephone or on the
                                                                                          Internet.
        If you knowingly and fraudulently conceal assets
        or make a false oath or statement under penalty                                   In addition, after filing a bankruptcy case, you generally
        of perjury—either orally or in writing—in                                         must complete a financial management instructional
        connection with a bankruptcy case, you may be                                     course before you can receive a discharge. If you are
        fined, imprisoned, or both.                                                       filing a joint case, both spouses must complete the
                                                                                          course.
        All information you supply in connection with a
        bankruptcy case is subject to examination by the                                  You can obtain the list of agencies approved to provide
        Attorney General acting through the Office of the                                 both the briefing and the instructional course from:
        U.S. Trustee, the Office of the U.S. Attorney, and                                http://justice.gov/ust/eo/hapcpa/ccde/cc_approved.html
        other offices and employees of the U.S.                                           .
        Department of Justice.
                                                                                          In Alabama and North Carolina, go to:
 Make sure the court has your mailing address                                             http://www.uscourts.gov/FederalCourts/Bankruptcy/
                                                                                          BankruptcyResources/ApprovedCredit
 The bankruptcy court sends notices to the mailing                                        AndDebtCounselors.aspx.
 address you list on Voluntary Petition for Individuals
 Filing for Bankruptcy (Official Form 101). To ensure                                     If you do not have access to a computer, the clerk of
 that you receive information about your case,                                            the bankruptcy court may be able to help you obtain
 Bankruptcy Rule 4002 requires that you notify the court                                  the list.
 of any changes in your address.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                           page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
            Case 3:20-bk-30913-SHB                             Doc 1 Filed 03/24/20 Entered 03/24/20 11:33:36                Desc
                                                              Main Document    Page 65 of 74




                                                               United States Bankruptcy Court
                                                                     Eastern District of Tennessee
            Travis Bryan Hollifield
 In re      Tracy Sloan Hollifield                                                                           Case No.
                                                                                   Debtor(s)                 Chapter    13




                                               VERIFICATION OF CREDITOR MATRIX


      The above Debtor(s) hereby verifies under the penalty of perjury under the laws of the United States of
America that the attached list of creditors is true and correct to the best of his/her knowledge.




 Date: 03/11/2020                                                       /s/ Travis Bryan Hollifield
                                                                        Travis Bryan Hollifield
                                                                        Signature of Debtor

 Date: 03/11/2020                                                       /s/ Tracy Sloan Hollifield
                                                                        Tracy Sloan Hollifield
                                                                        Signature of Debtor

 Date: 03/11/2020                                                       /s/ Richard M. Mayer /s/ John P. Newton
                                                                        Signature of Attorney
                                                                        Richard M. Mayer / John P. Newton
                                                                        Law Offices of Mayer & Newton
                                                                        1111 Northshore Drive S-570
                                                                        Knoxville, TN 37919
                                                                        (865) 588-5111 Fax: (865) 588-6143




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
    Case 3:20-bk-30913-SHB    Doc 1 Filed 03/24/20 Entered 03/24/20 11:33:36   Desc
                             Main Document    Page 66 of 74


}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                        1st Heritage Credit
                        Attn: Bankruptcy
                        8078 Kingston Pike, Ste 161
                        Knoxville, TN 37919

                        Account Resolution Team, Inc.
                        P.O. Box 1503
                        Morristown, TN 37816-1503

                        Adam Robertson, President
                        Commercial Bank
                        6710 Cumberland Gap Pkwy
                        Harrogate, TN 37752

                        AEL-Morristown
                        P.O. Box 144225
                        Austin, TX 78701-4225

                        American InfoSource LP
                        Agent for Verizon
                        4515 N. Santa Fe Ave.
                        Oklahoma City, OK 73118

                        American InfoSource, LP
                        as Agent for Capital One Bank (USA), N.A
                        4515 N. Santa Fe Ave.
                        Oklahoma City, OK 73118

                        Bacon Jessee Perkins
                        Carroll & Anderson, LLP
                        Georgian Court
                        1135 West 3rd North Street
                        Morristown, TN 37814-3891

                        Bank of America
                        4909 Savarese Circle
                        Fl1-908-01-50
                        Tampa, FL 33634

                        Bank of America
                        PO Box 15019
                        Wilmington, DE 19886-5019

                        Bank of America
                        P.O. Box 982284
                        El Paso, TX 79998-2238

                        Bennett L. Cox, Registered Agent
                        for University Health System, Inc.
                        2121 Medical Center Way, Ste. 330
                        Knoxville, TN 37920-3282

                        Best Buy/Citibank
                        P.O. Box 78009
                        Phoenix, AZ 85062-8009
Case 3:20-bk-30913-SHB    Doc 1 Filed 03/24/20 Entered 03/24/20 11:33:36   Desc
                         Main Document    Page 67 of 74



                    Caine & Weiner, et al
                    P.O. Box 55848
                    Sherman Oaks, CA 91413

                    Capital Corporate Services, Inc.
                    Registered Agent of Republic Finance LLC
                    992 Davidson Drive, Ste. B
                    Nashville, TN 37205-1051

                    Capital One Bank
                    Po Box 30281
                    Salt Lake City, UT 84130

                    Capital One Bank
                    Attn: Bankruptcy
                    Po Box 30285
                    Salt Lake City, UT 84130

                    Capital One Bank
                    P.O. Box 71083
                    Charlotte, NC 28272-1083

                    Capital One Bank
                    Bankruptcy Claims Servicer
                    PO Box 85167
                    Richmond, VA 23285-5167

                    Capital One Bank (USA) NA
                    Michael Wassmer, President
                    1680 Capital One Drive
                    Mc Lean, VA 22102

                    Capital One Bank USA NA
                    Bankruptcy Claims Servicer
                    PO Box 85167
                    Richmond, VA 23285-5167

                    Chattanooga First Federal Credit Union
                    3120 Broad Street
                    Chattanooga, TN 37408

                    Citibank/Best Buy
                    Attn: Bankruptcy
                    Po Box 790441
                    St. Louis, MO 63179

                    City of Farragut
                    11408 Municipal Center Drive
                    Knoxville, TN 37934-2830

                    Commercial Bank
                    Attn: Bankruptcy Dept
                    P.O. Box 400
                    Harrogate, TN 37752-0400
Case 3:20-bk-30913-SHB    Doc 1 Filed 03/24/20 Entered 03/24/20 11:33:36   Desc
                         Main Document    Page 68 of 74



                    Commercial Bank
                    6710 Cumberland Gap
                    Harrogate, TN 37752-0400

                    Corporation Service Co. Registered Agent
                    for Personal Finance Co, LLC
                    2908 Poston Ave.
                    Nashville, TN 37203-1312

                    Corporation Service Company; Registered
                    Agent for Mariner Finance, LLC
                    2908 Poston Avenue
                    Nashville, TN 37203-1312

                    Covington Credit/Southern Finance
                    c/o Southern Management
                    150 Executive Center Drive
                    Greenville, SC 29615

                    Craig Jenkins
                    1401 Timbergrove Drive
                    Knoxville, TN 37919

                    Credit Central
                    Attn : Bankruptcy
                    700 East North St, Ste 15
                    Greenville, SC 29601

                    Credit Central
                    700 E. North Street, Ste. 15
                    Greenville, SC 29601

                    Credit Collection Services
                    P.O. Box 55126
                    Boston, MA 02205-5126

                    Credit One Bank
                    Attn: Bankruptcy Department
                    Po Box 98873
                    Las Vegas, NV 89193

                    CT Corporation System
                    Registered Agent for
                    First Heritage Credit of TN
                    300 Montvue Road
                    Knoxville, TN 37919-5546

                    CT Corporation System
                    Registered Agent for Covington Credit
                    aka Southern Finance of TN, Inc.
                    300 Montvue Rd
                    Knoxville, TN 37919-5546
Case 3:20-bk-30913-SHB    Doc 1 Filed 03/24/20 Entered 03/24/20 11:33:36   Desc
                         Main Document    Page 69 of 74



                    Daniel A. Sanders
                    Knox Co. Delinquent Tax Attorney
                    Office of the Knox Co. Trustee
                    P.O. Box 70
                    Knoxville, TN 37901

                    Dennis Michael Robertson, Esq.
                    P.O. Box 678
                    Harrogate, TN 37752-0678

                    Financial Accounts Service Team
                    Attn: Bankruptcy
                    8600 Kingston Pike
                    P.O. Box 11567
                    Knoxville, TN 37919

                    First Heritage Credit
                    P.O. Box 1940
                    Cornelia, GA 30531

                    Firstsource Advantage, LLC
                    205 Bryant Woods South
                    Amherst, NY 14228

                    Garza Law Firm, PLLC at al
                    Keith E. Lowe, Esq.
                    Bank of America Bldg, Ste. 340
                    550 W. Main Street
                    Knoxville, TN 37902

                    Internal Revenue Service
                    Centralized Insolvency Operations
                    P.O. Box 7346
                    Philadelphia, PA 19101-7346

                    Jefferson Capital Systems, LLC
                    P.O. Box 7999
                    Saint Cloud, MN 56302-9617

                    Kenny L. Saffles, Esq.
                    Howard H. Baker Jr. US Courthouse
                    800 Market Street, #211
                    Knoxville, TN 37901

                    Knox Co. General Sessions Court
                    Civil Division #6375K
                    P.O. Box 379
                    Knoxville, TN 37901

                    Knox Co. General Sessions Court
                    Civil Division Dkt #13354K
                    P.O. Box 379
                    Knoxville, TN 37901
Case 3:20-bk-30913-SHB    Doc 1 Filed 03/24/20 Entered 03/24/20 11:33:36   Desc
                         Main Document    Page 70 of 74



                    Knox Co. General Sessions Court
                    Civil Division #13664K
                    P.O. Box 379
                    Knoxville, TN 37901

                    Knox Co. General Sessions Court
                    Civil Division #34948H
                    P.O. Box 379
                    Knoxville, TN 37901

                    Knox County Trustee
                    Property Tax Division
                    P.O. Box 70
                    Knoxville, TN 37901

                    LendingClub
                    Attn: Bankruptcy
                    595 Market St, Ste 200
                    San Francisco, CA 94105

                    Lowes/SYNCB
                    P.O. Box 530914
                    Atlanta, GA 30353-0914

                    LVNV Funding - Resurgent Capital Service
                    P. O. Box 10587
                    Greenville, SC 29603-0587

                    Mariner Finance Company
                    fka Personal Finance Company
                    8078 Kingston Pike, Ste. 114
                    Knoxville, TN 37919

                    Mariner Finance, LLC
                    Attn: Bankruptcy
                    8211 Town Center Drive
                    Nottingham, MD 21236

                    Midland Credit Management Inc
                    PO Box 60578
                    Los Angeles, CA 90060-0578

                    Midland Credit Management Inc.
                    PO Box 2037
                    Warren, MI 48090

                    Midland Credit Management, Inc.
                    350 Camino De La Reina, Ste. 100
                    San Diego, CA 92108

                    Midland Credit Management, Inc.
                    P.O. Box 2037
                    Warren, MI 48090-2001
Case 3:20-bk-30913-SHB    Doc 1 Filed 03/24/20 Entered 03/24/20 11:33:36   Desc
                         Main Document    Page 71 of 74



                    Nick W. Harris, Registered Agent
                    for Service Loan Co., Inc.
                    65 Monroe Ave.
                    Memphis, TN 38103-2405

                    O'Shaughnessy & Carter, PLLC
                    735 Broad Street, Ste. 1000
                    Chattanooga, TN 37402

                    O'Shaughnessy & Carter, PLLC
                    Biran L. O'Shaughnessy, Esq.
                    735 Broad Street, Ste. 1000
                    Chattanooga, TN 37402

                    ORNL Federal Credit Union
                    221 S. Rutgers Avenue
                    P.O. Box 365
                    Oak Ridge, TN 37831-0365

                    ORNL Federal Credit Union
                    Attn: Nicole Chiddix
                    2077 Town Center Blvd. Ste. #201
                    Knoxville, TN 37922

                    Personal Finance Co., LLC
                    8078 Kingston Pike, Ste. 114
                    Knoxville, TN 37919

                    Personal Finance Co., LLC
                    8211 Town Center Drive
                    Nottingham, MD 21236

                    Portfolio Recovery Associates, LLC
                    P.O. Box 41067
                    Norfolk, VA 23541

                    PRA Receivables Management, LLC
                    Collection for Synchrony Bank
                    P.O. Box 41021
                    Norfolk, VA 23541

                    Progressive Insurance
                    P.O. Box 89490
                    Cleveland, OH 44101

                    Regional Finance Corp.
                    1645 Downtown West Blvd., Unit 11
                    Knoxville, TN 37919

                    Regional Management Corp.
                    979 Batesville Road, Ste. B
                    Greer, SC 29651
Case 3:20-bk-30913-SHB    Doc 1 Filed 03/24/20 Entered 03/24/20 11:33:36   Desc
                         Main Document    Page 72 of 74



                    Registered Agent Solutions, Inc.
                    Registered Agent for Tesoro Financial,
                    LLC; aka Solutions Finance of TN
                    992 Davidson Drive, Ste. B
                    Nashville, TN 37205-1051

                    Republic Finance
                    9220 Kingston Pike
                    Knoxville, TN 37922

                    Republic Finance, LLC
                    Attn: Bankruptcy Dept.
                    282 Tower Road
                    Ponchatoula, LA 70454

                    RSI Enterprises, Inc.
                    PO Box 16190
                    Phoenix, AZ 85011-6190

                    Service Loan Company
                    Attn: Bankruptcy
                    Po Box 2935
                    Gainesville, GA 30503

                    Shari R. Coulter
                    Registered Agent for ORNL
                    221 S. Rutgers Ave.
                    Oak Ridge, TN 37830-6770

                    Solutions Finance
                    5063 Hixson Pike
                    Hixson, TN 37343

                    Solutions Finance
                    804 Hwy 321 North, Ste. 200
                    Lenoir City, TN 37771

                    Southern Management Corp. #TN0027
                    ATTN: Bankruptcy Dept.
                    P.O. Box 1947
                    Greenville, SC 29602

                    Suntrust Bank
                    ATTN: Bankruptcy Dept. RVW 3034
                    P.O. Box 27767
                    Richmond, VA 23261

                    Syncb/HSN
                    Attn: Bankruptcy
                    Po Box 965060
                    Orlando, FL 32896
Case 3:20-bk-30913-SHB    Doc 1 Filed 03/24/20 Entered 03/24/20 11:33:36   Desc
                         Main Document    Page 73 of 74



                    Synchrony Bank
                    Attn: Bankruptcy Dept
                    Po Box 965060
                    Orlando, FL 32896

                    Synchrony Bank/Lowes
                    Attn: Bankruptcy
                    Po Box 965060
                    Orlando, FL 32896

                    Synchrony Bank/QVC
                    Attn: Bankruptcy Dept
                    Po Box 965060
                    Orlando, FL 32896

                    Terri Stansell, President & CEO
                    Chattanooga Federal Credit Union
                    3120 Broad Street
                    Chattanooga, TN 37408-3095

                    Terry J. Canady, Atty.
                    223 Madison Street
                    Suite 205
                    Madison, TN 37115

                    Terry Lee, Registered Agent
                    for Commercial Bank
                    6718 Cumberland Gap Pkwy.
                    Harrogate, TN 37752

                    Thomas H. Dickenson, Esq.
                    Hodges, Doughty & Carson et al
                    P.O. Box 869
                    Knoxville, TN 37901-0869

                    Todd J. Moody, Esq.
                    Riverview Tower, Ste. 2100
                    900 S. Gay Street
                    Knoxville, TN 37902-1810

                    Travelers Insurance
                    77 Hartland St., Ste. 401
                    P.O. Box 280431
                    East Hartford, CT 06128

                    University Health System
                    dba University of TN Medical Center
                    P.O. Box 32849
                    Knoxville, TN 37930

                    Vasey Heating & Air Conditioning, Inc.
                    214 Watt Road
                    Knoxville, TN 37934
Case 3:20-bk-30913-SHB    Doc 1 Filed 03/24/20 Entered 03/24/20 11:33:36   Desc
                         Main Document    Page 74 of 74



                    Verizon Wireless
                    Attn: Bankruptcy Department
                    500 Technology Drive, Suite 550
                    Saint Charles, MO 63304

                    Woolf, McClane, Bright, Allen, et al
                    M. Aaron Spencer, Esq.
                    900 S. Gay Street, Ste. 900
                    Knoxville, TN 37902-1810
